Exhibit 10.21

EXECUTION COPY

CONFIDENTIAL

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

EXCLUSIVE CHANNEL COLLABORATION AGREEMENT

THIS EXCLUSIVE CHANNEL COLLABORATION AGREEMENT (the “Agreement”) is made and
entered into effective as of October 5, 2012 (the “Effective Date”) by and
between INTREXON CORPORATION, a Virginia corporation with offices at 20358
Seneca Meadows Parkway, Germantown, MD 20876 (“Intrexon”), and FIBROCELL
SCIENCE, INC., a Delaware corporation having its principal place of business at
405 Eagleview Boulevard, Exton, PA 19341 (“Fibrocell”). Intrexon and Fibrocell
may be referred to herein individually as a “Party”, and collectively as the
“Parties.”

RECITALS

WHEREAS, Intrexon has expertise in and owns or controls proprietary technology
relating to the identification, design and production of genetically modified
cells and DNA vectors, and the control of peptide expression; and

WHEREAS, Fibrocell now desires to become Intrexon’s exclusive channel
collaborator with respect to such technology for the purpose of developing the
Fibroblast Program (as defined herein), and Intrexon is willing to appoint
Fibrocell as a channel collaborator in the Field (as defined herein, and subject
to amendments to the definition as permitted herein) under the terms and
conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and the covenants and promises
contained herein, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following capitalized terms shall have the
following meanings:

1.1 “Affiliate” means, with respect to a particular Party, any other person or
entity that directly or indirectly controls, is controlled by, or is in common
control with such Party. As used in this Section 1.1, the term “controls” (with
correlative meanings for the terms “controlled by” and “under common control
with”) means the ownership, directly or indirectly, of more than fifty percent
(50%) of the voting securities or other ownership interest of an entity, or the
possession, directly or indirectly, of the power to direct the management or
policies of an entity, whether through the ownership of voting securities, by
contract, or otherwise. Notwithstanding the foregoing, Third Security shall be
deemed not to be an Affiliate of Intrexon. In addition, any other person,
corporation, partnership, or other entity that would be an Affiliate of Intrexon
solely because it and Intrexon are under common control by Randal J. Kirk or by
investment funds managed by Third Security or an affiliate of Third Security
shall also be deemed not to be an Affiliate of Intrexon.



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.2 “Applicable Laws” has the meaning set forth in Section 8.2(d)(xii).

1.3 “Authorizations” has the meaning set forth in Section 8.2(d)(xii).

1.4 “CC” has the meaning set forth in Section 2.2(b).

1.5 “Channel-Related Program IP” has the meaning set forth in Section 6.1(c).

1.6 “Claims” has the meaning set forth in Section 9.1.

1.7 “CMCC” has the meaning set forth in Section 2.2(b).

1.8 “COGS Savings” means the amount of COGS saved in the production of an
Improved Product, as determined by subtracting the actual COGS of the Improved
Product at the time of its respective sale (including any manufacturing
royalties paid to any Third Parties) from the COGS of the Existing Product prior
to it being improved under the Fibroblast Program (including any manufacturing
royalties paid to any Third Parties). In accord with this Section 1.8, Fibrocell
may exclude from COGS Savings any amount of saved COGS that is attributable to a
COGS improvement realized in the Improved Product through Fibrocell’s efforts
independent of the Fibroblast Program and without use of the Intrexon Channel
Technology, Intrexon IP, and Intrexon Materials. Before Fibrocell may exclude
any amount from COGS Savings under the previous sentence, (i) Fibrocell must
provide in advance of any payment due under Section 5.3(c) written documentation
to the JSC identifying, and supplying a supporting calculation evidencing, any
amount it believes should be excluded from COGS Savings, and (ii) the final
amount that will ultimately be excluded will be established by mutual agreement
of the Parties. For clarity, the mechanism of the previous sentence for
establishing the final amount of any exclusion from COGS Savings is not subject
to final decision making authority of the JSC or any other Committee, and if
mutual agreement of the Parties cannot be reached any dispute will be resolved
in accord with Article 11. Any caclulation by the Parties of COGS Savings under
this Agreement shall apply consistent calculations to both the Existing Product
and the Improved Product, and shall be exclusive of any payments made to
Intrexon pursuant to Section 4.7 and Section 5.3.

1.9 “Committees” has the meaning set forth in Section 2.2(a).

1.10 “Commercialize” or “Commercialization” means any activities directed to
marketing, promoting, distributing, importing for sale, offering to sell and/or
selling Fibrocell Products.

1.11 “Commercial Sale” means for a given product and country the sale for value
of that product by a Party (or, as the case may be, by an Affiliate or permitted
sublicensee of a Party), to a Third Party after regulatory approval (if
necessary) has been obtained for such product in such country.

 

2



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.12 “Complementary In-Licensed Third Party IP” has the meaning set forth in
Section 3.9(a).

1.13 “Confidential Information” means each Party’s confidential Information,
disclosed pursuant to this Agreement or any other confidentiality agreement
between the Parties, regardless of whether in oral, written, graphic or
electronic form.

1.14 “Control” means, with respect to Information, a Patent or other
intellectual property right, that a Party owns or has a license from a Third
Party to such right and has the ability to grant a license or sublicense as
provided for in this Agreement under such right without violating the terms of
any agreement or other arrangement with any Third Party.

1.15 “Costs of Goods Sold” or “COGS” means all Manufacturing Costs that are
directly and reasonably attributable to manufacturing of an Existing Product or
an Improved Product, as the case may be, in accordance with US GAAP for
commercial sale in the countries where such product has been launched.

1.16 “CRC” has the meaning set forth in Section 2.2(b).

1.17 “Diligent Efforts” means, with respect to a Party’s obligation under this
Agreement, the level of efforts and resources reasonably required to diligently
develop, manufacture, and/or Commercialize (as applicable) each Fibrocell
Product in a sustained manner, consistent with the efforts and resources a
similarly situated company working in the Field would typically devote to a
product of similar market potential, profit potential, strategic value and/or
proprietary protection, based on market conditions then prevailing. With respect
to a particular task or obligation, Diligent Efforts requires that the
applicable Party promptly assign responsibility for such task and consistently
make and implement decisions and allocate resources designed to advance progress
with respect to such task or obligation.

1.18 “Equity Agreements” has the meaning set forth in Section 5.1.

1.19 “Excess Product Liability Costs” has the meaning set forth in Section 9.3.

1.20 “Executive Officer” means : (i) the Chief Executive Officer of the
applicable Party, or (ii) another senior executive officer of such Party who has
been duly appointed by the Chief Executive Officer to act as the representative
of the Party to resolve, as the case may be, (a) a Committee dispute, provided
that such appointed officer is not a member of the applicable Committee and
occupies a position senior to the positions occupied by the applicable Party’s
members of the applicable Committee, or (b) a dispute described in Section 11.1.

1.21 “Existing Product” means: (i) Fibrocell’s autologous fibroblast therapeutic
product indicated for improvement of the appearance of moderate to severe
nasolabial fold wrinkles in adults, which was approved and marketed in the
United States before the Effective Date under the trade name LAVIVTM, and
(ii) any product that comprises a new indication for the LAVIVTM product
identified under the previous clause “i”, excluding an Improved Product or a
Fibrocell Product.

 

3



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.22 “FDA” has the meaning set forth in Section 8.2(d)(xii).

1.23 “Fibroblast Program” has the meaning set forth in Section 2.1(a).

1.24 “Fibrocell Indemnitees” has the meaning set forth in Section 9.1.

1.25 “Fibrocell Product” means any product in the Field, excepting an Improved
Product, that is created, produced, developed, or identified in whole or in
part, directly or indirectly, by or on behalf of Fibrocell during the Term
through use or practice of Intrexon Channel Technology, Intrexon IP, or the
Intrexon Materials.

1.26 “Fibrocell Program Patent” has the meaning set forth in Section 6.2(b).

1.27 “Fibrocell Termination IP” means all Patents or other intellectual property
that Fibrocell or any of its Affiliates Controls as of the Effective Date or
during the Term that cover, or is otherwise necessary or useful for, the
development, manufacture or Commercialization of a Reverted Product or necessary
or useful for Intrexon to operate in the Field.

1.28 “Field Infringement” has the meaning set forth in Section 6.3(b).

1.29 “Field” means, as of the Effective Date and irrespective of whether such
requires regulatory approval, (i) the enhanced production and purification of
non-genetically modified human autologous fibroblasts for use in all aesthetic
and therapeutic indications; (ii) the enhanced production and purification of
non-genetically modified human autologous dermal cells for use in aesthetic and
therapeutic treatment of dermal, vocal cord, and periodontal indications;
(iii) the development of genetically modified autologous human fibroblasts for
use in all aesthetic and therapeutic indications where an autologous fibroblast
itself is the principal effector of the product in contrast to the use of
autologous fibroblasts as the source of expression of a systemically available
therapeutic protein in which that protein (and not the fibroblast per se) is the
principal therapeutic effector; and (iv) the development of genetically modified
autologous human dermal cells for aesthetic and therapeutic treatment of dermal,
vocal cord, and periodontal indications. For clarity, the “Field” does not
include inductive pluripotent cell products that are derived from autologous
fibroblasts or dermal cells or products that are subject to an existing Intrexon
collaboration.

1.30 “Fully Loaded Cost” means the direct cost of the applicable good, product
or service plus indirect charges and overheads reasonably allocable to the
provision of such good, product or service in accordance with US GAAP. Subject
to the approval of a project and its associated budget by the JSC and the terms
of Sections 4.6 and 4.7 (as appropriate), Intrexon will bill for its internal
direct costs incurred through the use of annualized standard full-time
equivalents; such rate shall be based upon the actual fully loaded costs of
those personnel directly involved in the provision of such good, product or
service. Intrexon may, from time to time, adjust such full-time equivalent rate
based on changes to its actual fully loaded costs and will review the accuracy
of its full-time equivalent rate at least quarterly. Intrexon shall provide
Fibrocell with reasonable documentation indicating the basis for any direct and
indirect charges, any allocable overhead, and any such adjustment in full-time
equivalent rate.

 

4



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.31 “Improved Product” means any non-genetically modified autologous fibroblast
product in the Field that is created, produced, identified, or modified in whole
or in part by or on behalf of Fibrocell during the Term using Intrexon Channel
Technology, Intrexon IP, or the Intrexon Materials under the Fibroblast Program
to improve the formulation or production process of the Existing Product.

1.32 “In-Licensed Program IP” has the meaning set forth in Section 3.9(a).

1.33 “Information” means information, results and data of any type whatsoever,
in any tangible or intangible form whatsoever, including without limitation,
databases, inventions, practices, methods, techniques, specifications,
formulations, formulae, knowledge, know-how, skill, experience, test data
including pharmacological, biological, chemical, biochemical, toxicological and
clinical test data, analytical and quality control data, stability data, studies
and procedures, and patent and other legal information or descriptions.

1.34 “Infringement” has the meaning set forth in Section 6.3(a).

1.35 “Intrexon Channel Technology” means Intrexon’s current and future
technology directed towards the design, identification, culturing, and/or
production of genetically modified cells, including without limitation the
technology embodied in the Intrexon Materials and the Intrexon IP, and
specifically including without limitation the following of Intrexon’s platform
areas and capabilities: (1) UltraVector®, (2) LEAPTM, (3) DNA and RNA MOD
engineering, (4) protein engineering, (5) transcription control chemistry,
(6) genome engineering, and (7) cell system engineering.

1.36 “Intrexon Indemnitees” has the meaning set forth in Section 9.2.

1.37 “Intrexon IP” means the Intrexon Patents and Intrexon Know-How.

1.38 “Intrexon Know-How” means all Information (other than Intrexon Patents)
that (a) is Controlled by Intrexon as of the Effective Date or during the Term
and (b) is reasonably required or useful for Fibrocell to conduct the Fibroblast
Program. For the avoidance of doubt, the Intrexon Know-How shall include any
Information (other than Intrexon Patents) in the Channel-Related Program IP.

1.39 “Intrexon Materials” means the genetic code and associated amino acids and
gene constructs used alone or in combination and such other proprietary reagents
including but not limited to plasmid vectors, virus stocks, cells and cell
lines, antibodies, and ligand-related chemistry, in each case that are
reasonably required or provided to Fibrocell by or on behalf of Intrexon to
conduct the Fibroblast Program.

 

5



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.40 “Intrexon Patents” means all Patents that (a) are Controlled by Intrexon as
of the Effective Date or during the Term; and (b) are reasonably required or
useful for Fibrocell to conduct the Fibroblast Program. For the avoidance of
doubt, the Intrexon Patents shall include any Patent in the Channel-Related
Program IP.

1.41 “Intrexon Trademarks” means those trademarks related to the Intrexon
Channel Technology that are established from time to time by Intrexon for use
across its channel partnerships or collaborations.

1.42 “Inventions” has the meaning set forth in Section 6.1(b).

1.43 “IPC” has the meaning set forth in Section 2.2(b).

1.44 “JSC” has the meaning set forth in Section 2.2(b).

1.45 “Losses” has the meaning set forth in Section 9.1.

1.46 “Manufacturing Costs” means, with respect to Existing Products or Improved
Products, as the case may be, the full-time equivalent costs (under a reasonable
accounting mechanism to be agreed upon by the Parties) and out-of-pocket costs
of a Party or any of its Affiliates incurred in manufacturing such products,
including costs and expenses incurred in connection with (1) the development or
validation of any manufacturing process, formulations or delivery systems, or
improvements to the foregoing; (2) manufacturing scale-up; (3) in-process
testing, stability testing and release testing; (4) quality assurance/quality
control development; (5) internal and Third Party costs and expenses incurred in
connection with qualification and validation of Third Party contract
manufacturers, including scale up, process and equipment validation, and initial
manufacturing licenses, approvals and inspections; (6) packaging development and
final packaging and labeling; (7) shipping configurations and shipping studies;
and (8) overseeing the conduct of any of the foregoing. “Manufacturing Costs”
shall further include: (a) to the extent that any such Existing Product or
Improved Product is manufactured by a Third Party manufacturer, the
out-of-pocket costs incurred by such Party or any of its Affiliates to the Third
Party for the manufacture and supply (including packaging and labeling) thereof,
and any reasonable out-of-pocket costs and direct labor costs incurred by such
Party or any of its Affiliates in managing or overseeing the Third Party
relationship determined in accordance with the books and records of such Party
or its Affiliates maintained in accordance with US GAAP; and (b) to the extent
that any such Existing Product or Improved Product is manufactured by such Party
or any of its Affiliates, direct material and direct labor costs attributable to
such product, as well as reasonably allocable overhead expenses, determined in
accordance with the books and records of such Party or its Affiliates maintained
in accordance with US GAAP.

1.47 “Net Sales” means, with respect to any Fibrocell Product, the net sales of
such Fibrocell Product by Fibrocell or an Affiliate of Fibrocell (including
without limitation net sales of Fibrocell Product to a non-Affiliate sublicensee
but not including net sales by such non-Affiliate sublicensee), as determined in
accordance with US GAAP as the gross amount invoiced on account of sales of
Fibrocell Product less the usual and customary discounts as determined in
accordance with US GAAP. In the case of any sale for value, such as barter or
counter-trade other than in an arm’s length transaction exclusively for cash,
Net Sales shall be deemed to be the net sales at which substantially similar
quantities of the product are sold for cash in an arm’s length transaction in
the relevant country. If Fibrocell Product is sold to any third party together
with other products or services, the price of such product, solely for purposes
of the calculation of Net Sales, shall be deemed to be no less than the price at
which such product would be sold in a similar transaction to a third party not
also purchasing the other products or services.

 

6



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.48 “Patents” means (a) all patents and patent applications (including
provisional applications), (b) any substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, registrations, requests for continued
examination, confirmations, re-examinations, extensions, supplementary
protection certificates and the like of the foregoing, and (c) any foreign or
international equivalents of any of the foregoing.

1.49 “Product-Specific Program Patent” means any issued Intrexon Patent where
all the claims are directed to Inventions that relate solely and specifically to
Fibrocell Products. In the event of a disagreement between the Parties as to
whether a particular Intrexon Patent is or is not a Product-Specific Program
Patent, the Parties shall seek to resolve the issue through discussions at the
IPC, provided that if the Parties are unable to resolve the disagreement, the
issue shall be submitted to arbitration pursuant to Section 11.2. Any Intrexon
Patent that is subject to such a dispute shall be deemed not to be a
Product-Specific Program Patent unless and until (a) Intrexon agrees in writing
that such Patent is a Product-Specific Program Patent or (b) an arbitrator or
arbitration panel determines, pursuant to Article 11, that such Intrexon Patent
is a Product-Specific Program Patent.

1.50 “Prosecuting Party” has the meaning set forth in Section 6.2(c).

1.51 “Recovery” has the meaning set forth in Section 6.3(f).

1.52 “Retained Product” has the meaning set forth in Section 10.4(a).

1.53 “Reverted Product” has the meaning set forth in Section 10.4(c).

1.54 “SEC” means the United States Securities and Exchange Commission.

1.55 “Sublicensing Revenue” means any cash consideration, or the cash equivalent
value of non-cash consideration, regardless of whether in the form of upfront
payments, milestones, or royalties, actually received by Fibrocell or its
Affiliate from a Third Party in consideration for a grant of a sublicense under
the Intrexon IP or any rights to develop or Commercialize Fibrocell Products,
but excluding: (a) any amounts paid as bona fide reimbursement for research and
development costs to the extent incurred following such grant; (b) bona fide
loans or any payments in consideration for a grant of equity of Fibrocell to the
extent that such consideration is equal to or less than fair market value (i.e.
any amounts in excess of fair market value shall be Sublicensing Revenue); and
(c) amounts received from sublicensees in respect of any Fibrocell Product sales
that are included in Net Sales.

 

7



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.56 “Superior Therapy” means a therapy in the Field that, based on the data
then available, (a) demonstrably appears to offer either superior efficacy or
safety or significantly lower cost of therapy, as compared with both (i) those
therapies that are marketed (either by Fibrocell or others) at such time for the
indication and (ii) those therapies that are being actively developed by
Fibrocell for such indication; (b) demonstrably appears to represent a
substantial improvement over such existing therapies; and (c) has intellectual
property protection and a regulatory approval pathway that, in each case, would
not present a significant barrier to commercial development.

1.57 “Supplemental In-Licensed Third Party IP” has the meaning set forth in
Section 3.9(a).

1.58 “Support Memorandum” has the meaning set forth in Section 11.2.

1.59 “Technology Access Fee” for the purposes of this Agreement has the meaning
as set forth in Section 5.1.

1.60 “Term” has the meaning set forth in Section 10.1.

1.61 “Territory” means the United States of America.

1.62 “Third Party” means any individual or entity other than the Parties or
their respective Affiliates.

1.63 “Third Security” means Third Security, LLC.

1.64 “US GAAP” means generally accepted accounting principles in the United
States.

ARTICLE 2

SCOPE OF CHANNEL COLLABORATION; MANAGEMENT

2.1 Scope.

(a) Generally. The general purpose of the channel collaboration described in
this Agreement will be to use the Intrexon Channel Technology to research,
develop and Commercialize products for use in the Field (collectively, the
“Fibroblast Program”). As provided below, the JSC shall establish, monitor, and
govern projects for the Fibroblast Program. Either Party may propose potential
projects in the Field for review and consideration by the JSC.

 

8



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

2.2 Committees.

(a) Generally. The Parties desire to establish several committees (collectively,
“Committees”) to oversee the Fibroblast Program and to facilitate communications
between the Parties with respect thereto. Each of such Committees shall have the
responsibilities and authority allocated to it in this Article 2. Each of the
Committees shall have the obligation to exercise its authority consistent with
the respective purpose for such Committee as stated herein and any such
decisions shall be made in good faith.

(b) Formation and Purpose. Promptly following the Effective Date, the Parties
shall confer and then create the Committees listed in the chart below, each of
which shall have the purpose indicated in the chart. To the extent that after
conferring both Parties agree that a given Committee need not be created until a
later date, the Parties may agree to defer the creation of the Committee until
one Party informs the other Party of its then desire to create the so-deferred
Committee, at which point the Parties will thereafter promptly create the
so-deferred Committee and schedule a meeting of such Committee within one
(1) month.

 

Committee

  

Purpose

Joint Steering Committee (“JSC”)    Establish projects for the Fibroblast
Program and establish the priorities, as well as approve budgets for such
projects. Approve all subcommittee projects and plans. The JSC shall establish
budgets not less than on a quarterly basis. Chemistry, Manufacturing and
Controls Committee (“CMCC”)    Establish project plans and review and approve
activities and budgets for chemistry, manufacturing, and controls under the
Fibroblast Program. Clinical/Regulatory Committee (“CRC”)    Review and approve
all research and development plans, clinical projects and publications, and
regulatory filings and correspondence under the Fibroblast Program; review and
approve itemized budgets with respect to the foregoing. Commercialization
Committee (“CC”)    Establish project plans and review and approve activities
and budgets for Commercialization activities under the Fibroblast Program.
Intellectual Property Committee (“IPC”)    Evaluate intellectual property issues
in connection with the Fibroblast Program; review and approve itemized budgets
with respect to the foregoing.

 

9



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

2.3 General Committee Membership and Procedure.

(a) Membership. For each Committee, each Party shall designate an equal number
of representatives (not to exceed four (4) for each Party) with appropriate
expertise to serve as members of such Committee. For the JSC the representatives
must all be employees of such Party or an Affiliate of such Party, and for
Committees other than the JSC the representatives must all be employees of such
Party or an Affiliate of such Party with the caveat that each Party may
designate for each such other Committee up to one (1) representative who is not
an employee if : (i) such non-employee representative agrees in writing to be
bound to the terms of this Agreement for the treatment and ownership of
Confidential Information and Inventions of the Parties, and (ii) the other Party
consents to the designation of such non-employee representative, which consent
shall not be unreasonably withheld. For purposes of this Section 2.3, employees
of Third Security may, at Intrexon’s election, serve as members of a Committee
as if they were employees of Intrexon. Each representative as qualified above
may serve on more than one (1) Committee as appropriate in view of the
individual’s expertise. Each Party may replace its Committee representatives at
any time upon written notice to the other Party. Each Committee shall have a
chairperson; the chairperson of each committee shall serve for a two-year term
and the right to designate which representative to the Committee will act as
chairperson shall alternate between the Parties, with Fibrocell selecting the
chairperson first for the JSC, CRC and CC, and Intrexon selecting the
chairperson first for the CMCC and IPC. The chairperson of each Committee shall
be responsible for calling meetings, preparing and circulating an agenda in
advance of each meeting of such Committee, and preparing and issuing minutes of
each meeting within fifteen (15) days thereafter.

(b) Meetings. Each Committee shall hold meetings at such times as it elects to
do so, but in no event shall such meetings be held less frequently than once
every six (6) months, with the caveat that both Parties may agree to suspend
activities of a given Committee other than the JSC until such time as one Party
informs the other Party of its then desire to reactivate the so-suspended
Committee, at which point the Parties will thereafter schedule and hold the next
meeting for the reactivated Committee within one (1) month. Meetings of any
Committee may be held in person or by means of telecommunication (telephone,
video, or web conferences). To the extent that a Committee holds any meetings in
person, the Parties will alternate in designating the location for such
in-person meetings, with Fibrocell selecting the first meeting location for each
Committee. A reasonable number of additional representatives of a Party may
attend meetings of a Committee in a non-voting capacity. Each Party shall be
responsible for all of its own expenses of participating in any Committee
excepting that an Intrexon employee or agent serving on a Committee shall not
prevent Intrexon from recouping the Fully Loaded Costs otherwise derived from
the labor of that employee or agent in the course of providing manufacturing or
support services as set forth in Sections 4.6 and 4.7 below.

 

10



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(c) Meeting Agendas. Each Party will disclose to the other proposed agenda items
along with appropriate information at least three (3) business days in advance
of each meeting of the applicable Committee; provided, that a Party may provide
its agenda items to the other Party within a lesser period of time in advance of
the meeting, or may propose that there not be a specific agenda for a particular
meeting, so long as such other Party consents to such later addition of such
agenda items or the absence of a specific agenda for such Committee meeting.

(d) Limitations of Committee Powers. Each Committee shall have only such powers
as are specifically delegated to it hereunder or from time to time as agreed to
in writing by the mutual consent of the Parties and shall not be a substitute
for the rights of the Parties. Without limiting the generality of the foregoing,
no Committee shall have any power to amend this Agreement. Any amendment to the
terms and conditions of this Agreement shall be implemented pursuant to
Section 12.7 below.

2.4 Committee Decision-Making. If a Committee is unable to reach unanimous
consent on a particular matter within thirty (30) days of its initial
consideration of such matter, then either Party may provide written notice of
such dispute to the Executive Officer of the other Party. The Executive Officers
of each of the Parties will meet at least once in person or by means of
telecommunication (telephone, video, or web conferences) to discuss the dispute
and use their good faith efforts to resolve the dispute within thirty (30) days
after submission of such dispute to the Executive Officers. If any such dispute
is not resolved by the Executive Officers within thirty (30) days after
submission of such dispute to such officers, then the Executive Officer of the
Party specified in the applicable subsection below shall have the authority to
finally resolve such dispute acting in good faith.

(a) Casting Vote at JSC. If a dispute at the JSC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of Fibrocell shall have the
authority to finally resolve such dispute.

(b) Casting Vote at CMCC. If a dispute at the CMCC is not resolved pursuant to
Section 2.4 above, then (i) in the case of any disputes relating to the Intrexon
Materials, the manufacture of a Fibrocell Product’s active pharmaceutical
ingredient, the use of Intrexon Channel Technology or Intrexon IP in the
manufacture of an Improved Product’s active pharmaceutical ingredient, or the
manufacturing of other components of Fibrocell Products or Improved Products
contracted for or manufactured by Intrexon or reasonable controls regarding the
dissemination of Intrexon Technology, Intrexon IP or Intrexon Materials, the
Executive Officer of Intrexon shall have the authority to finally resolve such
dispute; and (ii) in the case of any other disputes, the Executive Officer of
Fibrocell shall have the authority to finally resolve such dispute.

(c) Casting Vote at CRC. If a dispute at the CRC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of Fibrocell shall have the
authority to finally resolve such dispute.

 

11



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(d) Casting Vote at CC. If a dispute at the CC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of Fibrocell shall have the
authority to finally resolve such dispute.

(e) Casting Vote at IPC. If a dispute at the IPC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of Intrexon shall have the
authority to finally resolve such dispute, provided that such authority shall be
shared by the Parties with respect to Product-Specific Program Patents (i.e.,
neither Party shall have the casting vote on such matters, and any such disputes
shall be resolved pursuant to Article 11).

(f) Other Committees. If any additional Committee other than those set forth in
Section 2.2(b) is formed, then the Parties shall, at the time of such formation,
agree on which Party shall have the authority to finally resolve a dispute that
is not resolved pursuant to Section 2.4 above.

(g) Restrictions. Neither Party shall exercise its right to finally resolve a
dispute at a Committee in accordance with this Section 2.4 in a manner that
(i) excuses such Party from any of its obligations specifically enumerated under
this Agreement; (ii) expands the obligations of the other Party under this
Agreement; (iii) negates any consent rights or other rights specifically
allocated to the other Party under this Agreement; (iv) purports to resolve any
dispute involving the breach or alleged breach of this Agreement; (v) resolves a
matter if the provisions of this Agreement specify that mutual agreement is
required for such matter; or (vi) would require the other Party to perform any
act that is inconsistent with applicable law.

ARTICLE 3

LICENSE GRANTS

3.1 Licenses to Fibrocell.

(a) Subject to the terms and conditions of this Agreement, Intrexon hereby
grants to Fibrocell a license under the Intrexon IP to research, develop, use,
make, have made, sell, and offer for sale Fibrocell Products and Improved
Products in the Field in the Territory. Such license shall be exclusive (even as
to Intrexon) with respect to any clinical development, selling, offering for
sale or other Commercialization of Fibrocell Products and Improved Products in
the Field, and shall be otherwise non-exclusive.

(b) Subject to the terms and conditions of this Agreement, Intrexon hereby
grants to Fibrocell a non-exclusive, royalty-free license to use and display the
Intrexon Trademarks, solely in connection with the Commercialization of
Fibrocell Products and Improved Products in the promotional materials,
packaging, and labeling for Fibrocell Products and Improved Products, as
provided under and in accordance with Section 4.9.

 

12



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.2 Sublicensing. Except as provided below, Fibrocell shall not sublicense the
rights granted under Section 3.1 to any Third Party, or transfer the Intrexon
Materials to any Third Party, or otherwise grant any Third Party the right to
research, develop, use, or Commercialize Fibrocell Products or Improved Products
or use or display the Intrexon Trademarks, in each case except with Intrexon’s
written consent, which written consent may be withheld in Intrexon’s sole
discretion. Notwithstanding the foregoing, Fibrocell shall have a limited right
to sublicense under the circumstances described in Sections 3.2(a) and 3.2(b).

(a) Fibrocell may transfer, to the extent reasonably necessary, Intrexon
Materials that are or express active pharmaceutical ingredients to a Third Party
contractor performing contract manufacturing, fill, and/or finish
responsibilities for Fibrocell Products or Improved Products, and may in
connection therewith grant limited sublicenses necessary to enable such Third
Party to perform such activities. If Fibrocell transfers any Intrexon Materials
under this Section 3.2(a), Fibrocell will remain obligated to ensure that the
rights of Intrexon in and to the Intrexon Materials and Intrexon IP and under
the provisions of Articles 6 and 7 of this Agreement are not violated by any
such Third Party contractor.

(b) Fibrocell may, with Intrexon’s written consent, which consent cannot be
unreasonably withheld, sublicense the rights granted under Section 3.1 to an
Affiliate, or transfer the Intrexon Materials to an Affiliate, or grant an
Affiliate the right to research, develop, use, or Commercialize Fibrocell
Products or Improved Products or use or display the Intrexon Trademarks. In the
event that Intrexon consents to any such grant or transfer to an Affiliate,
Fibrocell shall remain responsible for, and be guarantor of, the performance by
any such Affiliate and shall cause such Affiliate to comply with the provisions
of this Agreement in connection with such performance (as though such Affiliate
were Fibrocell), including any payment obligations owed to Intrexon hereunder.

3.3 Limitation on Sublicensees. None of the enforcement rights under the
Intrexon Patents that are granted to Fibrocell pursuant to Section 6.3 shall be
transferred to, or exercised by, a sublicensee except with Intrexon’s prior
written consent, which may be withheld in Intrexon’s sole discretion.

3.4 No Non-Permitted Use. Fibrocell hereby covenants that it shall not, nor
shall it permit any Affiliate or, if applicable, (sub)licensee, to use or
practice, directly or indirectly, any Intrexon IP, Intrexon Channel Technology,
or Intrexon Materials for any purposes other than those expressly permitted by
this Agreement.

3.5 Exclusivity. Neither Intrexon nor its Affiliates shall make the Intrexon
Channel Technology or Intrexon Materials available to any Third Party for the
purpose of developing or Commercializing products in the Field (except as set
forth in Section 3.2), and neither Intrexon nor any Affiliate shall pursue
(either by itself or with a Third Party or Affiliate) the research, development
or Commercialization of any product for purpose of sale in the Field, outside of
the Fibroblast Program. Further, other than with respect to developing new
indications for the Existing Product outside of the Fibroblast Program, neither
Fibrocell nor its Affiliates shall pursue (either by itself or with a Third
Party or Affiliate) outside of the Fibroblast Program the research, development
or Commercialization of any product for purpose of sale in the Field where such
products would compete with Fibrocell Products. For the avoidance of doubt,
Fibrocell may pursue development and implementation of manufacturing changes
designed to reduce the COGS of the Existing Product outside of the Fibroblast
Program so long as such does not utilize Intrexon Channel Technology or utilize
Third Party gene or cell modification technology in leiu of using Intrexon
Channel Technology.

 

13



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.6 Off Label Use. For purpose of clarity, (a) following the Commercial Sale of
a Fibrocell Product or Improved Product, the use by direct or indirect
purchasers or other users of Fibrocell Products or Improved Products outside the
Field (i.e. “off label use”) shall not constitute a breach by Fibrocell of the
terms of Section 3.3, 3.4 or 3.5, provided that neither Fibrocell nor its
Affiliate (nor any Third Party under contract with either of them) marketed or
promoted Fibrocell Products or Improved Products for such off-label use; and
(b) following the Commercial Sale of a product by Intrexon, an Intrexon
Affiliate, or a Third Party sublicensee, collaborator, or partner of Intrexon,
the use by direct or indirect purchasers or other users of such products in the
Field (i.e. “off label use”) shall not constitute a breach by Intrexon of the
terms of Section 3.5, provided that neither Intrexon nor its Affiliate (nor any
Third Party under contract with either of them) marketed or promoted such
products for such off-label use.

3.7 No Prohibition on Intrexon. Except as explicitly set forth in Sections 3.1
and 3.5, nothing in this Agreement shall prevent Intrexon from practicing or
using the Intrexon Materials, Intrexon Channel Technology, and Intrexon IP for
any purpose, and to grant to Third Parties the right to do the same. Without
limiting the generality of the foregoing, Fibrocell acknowledges that Intrexon
has all rights, in Intrexon’s sole discretion, to make the Intrexon Materials,
Intrexon Channel Technology (including any active pharmaceutical ingredient used
in a Fibrocell Product), and Intrexon IP available to Third Party channel
partners or collaborators for use in fields outside the Field.

3.8 Rights to Clinical and Regulatory Data. Fibrocell shall own and control all
clinical data and regulatory filings relating to Commercialization of Fibrocell
Products and Improved Products during the Term. Fibrocell shall provide at
Intrexon’s request full copies of all clinical and non-clinical data and
reports, regulatory filings, and communications from regulatory authorities that
relate specifically and solely to Fibrocell Products. To the extent that there
exist any clinical and non-clinical data and reports, regulatory filings, and
communications from regulatory authorities owned by Fibrocell that relate both
to Fibrocell Products and other products produced by Fibrocell outside the Field
or relate to an Improved Product, Fibrocell shall provide to Intrexon upon
Intrexon’s request copies of the portions of such data, reports, filings, and
communications that relate to Fibrocell Products or relate to Intrexon’s
contribution to the Improved Product. Subject to its ongoing obligations of
exclusivity under Section 3.5 and regarding off label use under 3.6, Intrexon
shall be permitted, directly or in conjunction with or through partners or other
channel collaborators, to reference this data, reports, filings, and
communications relating to Fibrocell Products and Improved Products in
regulatory filings made to obtain regulatory approval for products indicated for
use in fields outside the Field. Intrexon shall have the right to use any such
information in developing and Commercializing products outside the Field and to
license any Third Parties to do so. Notwithstanding the provisions of this
Section 3.8, Intrexon shall not, outside of the Fibroblast Program, utilize
knowingly any Fibrocell clinical and non-clinical data or reports in support of
obtaining regulatory approval for a product for use in the Field.

 

14



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.9 Third Party Licenses.

(a) [*****] shall obtain [*****] any licenses from Third Parties that are
required in order to practice the Intrexon Channel Technology in the Field where
the licensed intellectual property is reasonably necessary for Intrexon to
conduct genetic and cell engineering and related analytic activities under JSC
established plans for the Fibroblast Program (but specifically excluding
intellectual property directed to any processes or methods for harvesting,
culturing, formulating, or otherwise manufacturing Fibrocell Products or
Improved Products, or to any methods of treating humans with fibroblasts or
administering fibroblasts for purposes of therapy in the Field) (“Supplemental
In-Licensed Third Party IP”). Other than with respect to Supplemental
In-Licensed Third Party IP, [*****] shall be solely responsible for obtaining
[*****] any licenses from Third Parties that [*****] determines, in its sole
discretion, are required in order to lawfully make, use, sell, offer for sale,
or import Fibrocell Products (“Complementary In-Licensed Third Party IP”).
Supplemental In-Licensed Third Party IP and Complementary In-Licensed Third
Party IP are collectively referred to as “In-Licensed Program IP”.

(b) In the event that either Party desires to license from a Third Party any
Supplemental In-Licensed Third Party IP or Complementary In-Licensed Third Party
IP, such Party shall so notify the other Party, and the IPC shall discuss such
In-Licensed Program IP and its applicability to the Fibrocell Products and to
the Field. As provided above in Section 3.9(a), [*****] shall have the sole
right and responsibility to pursue a license under Supplemental In-Licensed
Third Party IP, and [*****] hereby covenants that it shall not itself directly
license such Supplemental In-Licensed Third Party IP at any time, provided that
[*****] may (but shall not be obligated to) obtain such a license directly if
the Third Party owner or licensee of such Supplemental In-Licensed Third Party
IP brings an infringement action against [*****] or its Affiliates and, after
written notice to [*****] of such action, [*****] fails to obtain a license to
such Supplemental In-Licensed Third Party IP using Diligent Efforts within
ninety (90) days after such notice. Following the IPC’s discussion of any
Complementary In-Licensed Third Party IP, subject to Section 3.9(c), [*****]
shall have the right to pursue a license under Complementary In-Licensed Third
Party IP [*****]. For the avoidance of doubt, [*****] may at any time obtain a
license under Complementary In-Licensed Third Party IP outside the Field [*****]
provided that if [*****] decides to seek to obtain such a license, it shall use
reasonable efforts to coordinate its licensing activities in this regard with
[*****].

 

15



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(c) [*****] shall provide the proposed terms of any license under Complementary
In-Licensed Third Party IP and the final version of the definitive license
agreement for any Complementary In-Licensed Third Party IP to the IPC for review
and discussion prior to signing, and shall consider [*****] comments thereto in
good faith. To the extent that [*****] obtains a license under Supplemental
In-Licensed Third Party IP, [*****] shall provide the final version of the
definitive license agreement for such Supplemental In-Licensed Third Party IP to
the IPC. If [*****] acquires rights under any In-Licensed Program IP outside the
Field, it will do so on a non-exclusive basis unless it obtains the prior
written consent of [*****] for such license outside the Field to be exclusive.
Any Party that is pursuing a license to any In-Licensed Program IP with respect
to the Field under this Section 3.9 shall keep the other Party reasonably
informed of the status of any negotiations relating thereto. For purposes of
clarity, (i) any costs incurred by [*****] in obtaining and maintaining licenses
to Supplemental In-Licensed Third Party IP shall be borne solely by [*****], and
(ii) any costs incurred by [*****] in obtaining and maintaining licenses to
Complementary In-Licensed Third Party IP (and, to the limited extent provided in
subsection (b), Supplemental In-Licensed Third Party IP) shall be borne solely
by [*****].

(d) For any Third Party license under which Fibrocell or its Affiliates obtain a
license under Patents claiming inventions or know-how specific to or used or
incorporated into the development, manufacture, and/or Commercialization of
Fibrocell Products, Fibrocell shall use commercially reasonable efforts to
ensure that Fibrocell will have the ability, pursuant to Section 10.4(h), to
assign such agreement to Intrexon or grant a sublicense to Intrexon thereunder
(having the scope set forth in Section 10.4(h)).

(e) The licenses granted to Fibrocell under Section 3.1 may include sublicenses
under Intrexon IP that has been licensed to Intrexon by one or more Third
Parties. Any such sublicenses are subject to the terms and conditions set forth
in the applicable upstream license agreement, subject to the cost allocation set
forth in Section 3.9(c), provided that Intrexon shall either provide unredacted
copies of such upstream license agreements to Fibrocell or shall disclose in
writing to Fibrocell all of such terms and conditions that are applicable to
Fibrocell. Fibrocell shall not be responsible for complying with any provisions
of such upstream license agreements unless, and to the extent that, such
provisions have been disclosed to Fibrocell as provided in the preceding
sentence.

(f) If either Party receives notice from a Third Party concerning activities of
a Party taken in conjunction with performance of obligations under this
Agreement, which notice alleges infringement by a Party of, or offers license
under, Patents or other intellectual property rights owned or controlled by that
Third Party, the receiving Party shall inform the other party thereof within
five (5) business days.

3.10 Licenses to Intrexon. Subject to the terms and conditions of this
Agreement, Fibrocell hereby grants to Intrexon a non-exclusive, worldwide,
fully-paid, royalty-free license, under any applicable Patents or other
intellectual property Controlled by Fibrocell or its Affiliates, solely to the
extent necessary for Intrexon to conduct those responsibilities assigned to it
under this Agreement, which license shall be sublicensable solely to Intrexon’s
Affiliates or to any of Intrexon’s permitted subcontractors.

 

16



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.11 Restrictions Relating to Intrexon Materials. Fibrocell and its permitted
sublicensees shall use the Intrexon Materials solely for purposes of the
Fibroblast Program and not for any other purpose without the prior written
consent of Intrexon. With respect to the Intrexon Materials comprising
Intrexon’s vector assembly technology, Fibrocell shall not, and shall ensure
that Fibrocell personnel and permitted sublicensees do not, except as otherwise
permitted in this Agreement (a) distribute, sell, lend or otherwise transfer
such Intrexon Materials to any Third Party; (b) co-mingle such Intrexon
Materials with any other proprietary biological or chemical materials without
Intrexon’s written consent; or (c) analyze such Intrexon Materials or in any way
attempt to reverse engineer or sequence such Intrexon Materials.

ARTICLE 4

OTHER RIGHTS AND OBLIGATIONS

4.1 Development and Commercialization. Subject to Sections 4.6 and 4.7,
Fibrocell shall be solely responsible for the development and Commercialization
of Fibrocell Products and Improved Products. Fibrocell shall be responsible for
all costs incurred in connection with the Fibroblast Program except that
Intrexon shall be responsible for the following: (a) costs of establishing
manufacturing capabilities and facilities in connection with Intrexon’s
manufacturing obligation under Section 4.6 (provided, however, that Intrexon may
include an allocable portion of such costs, through depreciation and
amortization, when calculating the Fully Loaded Cost of manufacturing a
Fibrocell Product, to the extent such allocation, depreciation, and amortization
is permitted by US GAAP, it being recognized that the majority of non-facilities
scale-up costs cannot be capitalized and amortized under US GAAP); (b) costs of
basic research with respect to the Intrexon Channel Technology and Intrexon
Materials (i.e., platform improvements) but, for clarity, excluding research
described in Section 4.7 or research requested by the JSC for the development of
a Fibrocell Product or an Improved Product (which research costs shall be
reimbursed by Fibrocell); (c) [*****]; and (d) costs of filing, prosecution and
maintenance of Intrexon Patents. The costs encompassed within subsection
(a) above shall include the scale-up of Intrexon Materials and related active
pharmaceutical ingredients for clinical trials and Commercialization of
Fibrocell Products undertaken pursuant to Section 4.6, which shall be at
Intrexon’s cost whether it elects to conduct such efforts internally or through
Third Party contractors retained by either Intrexon or Fibrocell (with
Intrexon’s consent).

4.2 Transfer of Technology and Information. The JSC shall develop a plan and
protocol for each project and timing for the transfer of relevant Information
and materials between the Parties.

 

17



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.3 Information and Reporting. Fibrocell will keep Intrexon informed about
Fibrocell’s efforts to develop and Commercialize Fibrocell Products and Improved
Products, including reasonable and accurate summaries of Fibrocell’s (and its
Affiliates’ and, if applicable, (sub)licensees’) development plans (as updated),
including preclinical, clinical and regulatory plans, marketing plans (as
updated), progress towards meeting the goals and milestones in such plans and
explanations of any material deviations, significant developments in the
development and/or Commercialization of the Fibrocell Products and Improved
Products, including initiation or completion of a clinical trial, submission of
a United States or international regulatory filing, receipt of a response to
such United States or international regulatory filing, clinical safety event,
receipt of Regulatory Approval, or commercial launch, and manufacturing and
pricing information, including data evidencing current COGS for any Existing
Products. As set forth in Section 3.8 above, Fibrocell shall also provide to
Intrexon copies of all final preclinical protocols and reports, final clinical
protocols and reports, and regulatory correspondence and filings generated by
Fibrocell as soon as practical after they become available. Intrexon will keep
Fibrocell informed about Intrexon’s efforts (a) to establish manufacturing
capabilities and facilities for Fibrocell Products and Improved Products (and
Intrexon Materials relevant thereto) and otherwise perform its manufacturing
responsibilities under Section 4.6 and (b) to undertake discovery-stage research
for the Fibroblast Program with respect to the Intrexon Channel Technology and
Intrexon Materials. Unless otherwise provided herein or directed by the JSC in
accord with Section 4.2 above, such disclosures by Fibrocell and Intrexon will
be made in the course of JSC meetings at least once every six (6) months while
Fibrocell Products and Improved Products are being developed or Commercialized
anywhere in the world, and shall be reflected in the minutes of such meetings.

4.4 Regulatory Matters. At all times after the Effective Date, Fibrocell shall
own and maintain, at its own cost, all regulatory filings and regulatory
approvals for Fibrocell Products and Improved Products that Fibrocell is
developing or Commercializing pursuant to this Agreement. As such, Fibrocell
shall be responsible for reporting all adverse events related to such Fibrocell
Products and Improved Products to the appropriate regulatory authorities in the
relevant countries, in accordance with the applicable laws and regulations of
such countries. To the extent that Intrexon will itself develop, or in
collaboration with other third parties develop, Intrexon Materials outside of
the Field, Intrexon may request that Fibrocell and Intrexon establish and
execute a separate safety data exchange agreement, which agreement will address
and govern the timely exchange of safety information generated by Fibrocell,
Intrexon, and relevant third parties with respect to specific Intrexon
Materials. The decision to list or not list Patents in any regulatory filing for
a Fibrocell Product (for example, as required by 21 C.F.R. § 314.53(b)), add or
delete a Patent from a regulatory filing, or to otherwise identify a Patent to a
third party in compliance with laws or regulations relating to regulatory
approvals (for example, in compliance with 42 U.S.C. § 262(a)(1)(A)(k) et seq.)
shall be determined by Intrexon, after consultation with Fibrocell, except with
respect to Product Specific Program Patents, which will be mutually determined
by the Parties.

4.5 Diligence.

(a) Fibrocell shall use, and shall require its sublicensees to use, Diligent
Efforts to develop and Commercialize Fibrocell Products and Improved Products.

 

18



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) Without limiting the generality of the foregoing, Intrexon may, from time to
time, notify Fibrocell that it believes it has identified a Superior Therapy,
and in such case Intrexon shall provide to Fibrocell its then-available
information about such therapy and reasonable written support for its conclusion
that the therapy constitutes a Superior Therapy. Fibrocell shall have the
following obligations with respect to such proposed Superior Therapy: (i) within
sixty (60) days after such notification, Fibrocell shall prepare and deliver to
the JSC for review and approval a development plan detailing how Fibrocell will
pursue the Superior Therapy (including a proposed budget); (ii) Fibrocell shall
revise the development plan as directed by the JSC; and (iii) following approval
of the development plan by the JSC, Fibrocell shall use Diligent Efforts to
pursue the development of the Superior Therapy under the Fibroblast Program in
accordance with such development plan. If Fibrocell fails to comply with the
foregoing obligations, or if Fibrocell unreasonably exercises its casting vote
at the JSC to either (x) prevent the approval of a development plan for a
Superior Therapy; (y) delay such approval more than sixty (60) days after
delivery of the development plan to the JSC; or (z) approve a development plan
that is insufficient in view of the nature and magnitude of the opportunity
presented by the Superior Therapy, then Intrexon shall have the termination
right set forth in Section 10.2(c) (subject to the limitation set forth
therein). For clarity, any dispute arising under this 4.5, including any dispute
as to whether a proposed project constitutes a Superior Therapy (as with any
other dispute under this Agreement) shall be subject to dispute resolution in
accordance with Article 11.

(c) The activities of Fibrocell’s Affiliates and any permitted sublicensees
shall be attributed to Fibrocell for the purposes of evaluating Fibrocell’s
fulfillment of the obligations set forth in this Section 4.5.

4.6 Manufacturing. Intrexon shall have the option and, in the event it so
elects, shall use Diligent Efforts, to perform any manufacturing activities in
connection with the Fibroblast Program that relate to the Intrexon Materials. To
the extent that Intrexon so elects, Intrexon may request that Fibrocell and
Intrexon establish and execute a separate manufacturing and supply agreement,
which agreement will establish and govern the production, quality assurance, and
regulatory activities associated with manufacture of Intrexon Materials. Except
as provided in Section 4.1, any manufacturing undertaken by Intrexon pursuant to
the preceding sentence shall be performed in exchange for cash payments equal to
Intrexon’s Fully Loaded Cost in connection with such manufacturing, on terms to
be negotiated by the Parties in good faith. In the event that Intrexon does not
manufacture Intrexon Materials, bulk drug product or bulk quantities of other
components of Fibrocell Products, then Intrexon shall provide to Fibrocell or a
contract manufacturer selected by Fibrocell and approved by Intrexon all
Information Controlled by Intrexon that is related to the manufacturing of such
Intrexon Materials, bulk drug product or bulk qualities of other components of
Fibrocell Products, for use in the Field and is reasonably necessary to enable
Fibrocell or such contract manufacturer (as appropriate) for the sole purpose of
manufacturing such Intrexon Materials, bulk drug product or bulk quantities of
other components of Fibrocell Products, in each case as manufactured by
Intrexon. The costs and expenses incurred by Intrexon in carrying out such
transfer shall be borne by Intrexon. Any manufacturing Information transferred
hereunder to Fibrocell or its contract manufacturer shall not be further
transferred to any Third Party, including any Product Sublicensee, or any
Fibrocell Affiliate without the prior written consent of Intrexon; provided,
however, that Intrexon shall not unreasonably withhold such consent if necessary
to permit Fibrocell to switch manufacturers.

 

19



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.7 Support Services. The JSC will meet promptly following the Effective Date
and establish a plan under which Intrexon will provide support services to
Fibrocell for the research and development of Fibrocell Products and Improved
Products under the Fibroblast Program, which initial plan may be amended from
time to time by the JSC. Fibrocell will compensate Intrexon for such support
services with cash payments equal to Intrexon’s Fully Loaded Cost in connection
with such services. Additionally, from time to time, on an ongoing basis,
Fibrocell shall request, or Intrexon may propose, that Intrexon perform certain
additional support services with respect to researching and developing new
Fibrocell Products or improving the manufacturing or processing methods for the
Existing Product to produce Improved Products. To the extent that the Parties
mutually agree that Intrexon should perform such additional services, the
Parties shall negotiate in good faith the terms under which services would be
performed, it being understood that Intrexon would be compensated for such
services by cash payments equal to Intrexon’s Fully Loaded Cost in connection
with such services.

4.8 Compliance with Law. Each Party shall comply, and shall ensure that its
Affiliates, (sub)licensees and Third Party contractors comply, with all
applicable laws, regulations, and guidelines applicable to the Fibroblast
Program, including without limitation those relating to the transport, storage,
and handling of Intrexon Materials, Fibrocell Products, and Improved Products.

4.9 Trademarks and Patent Marking. To the extent permitted by applicable law and
regulations, Fibrocell shall ensure that the packaging, promotional materials,
and labeling for Fibrocell Products and Improved Products shall carry, in a
conspicuous location, the applicable Intrexon Trademark(s), subject to
Fibrocell’s reasonable approval of the size, position, and location thereof.
Consistent with the U.S. patent laws, Fibrocell shall ensure that Fibrocell
Products and Improved Products, or their respective packaging or accompanying
literature as appropriate, bear applicable and appropriate patent markings for
Intrexon Patent numbers. Fibrocell shall provide Intrexon with copies of any
materials containing the Intrexon Trademarks or patent markings prior to using
or disseminating such materials, in order to obtain Intrexon’s approval thereof.
Fibrocell’s use of the Intrexon Trademarks and patent markings shall be subject
to prior review and approval of the IPC. Fibrocell acknowledges Intrexon’s sole
ownership of the Intrexon Trademarks and agrees not to take any action
inconsistent with such ownership. Fibrocell covenants that it shall not use any
trademark confusingly similar to any Intrexon Trademarks in connection with any
products (including any Fibrocell Product or Improved Product). From time to
time during the Term, Intrexon shall have the right to obtain from Fibrocell
samples of Fibrocell Product or Improved Product sold by Fibrocell or its
Affiliates or sublicensees, or other items which reflect public uses of the
Intrexon Trademarks or patent markings, for the purpose of inspecting the
quality of such Fibrocell Products or Improved Products, the use of the Intrexon
Trademarks, or the accuracy of the patent markings. In the event that Intrexon
inspects under this Section 4.9, Intrexon shall notify the result of such
inspection to Fibrocell in writing thereafter. Fibrocell shall comply with
reasonable policies provided by Intrexon from time-to-time to maintain the
goodwill and value of the Intrexon Trademarks.

 

20



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.10 Reporting Compliance. During the Term, in the event that Intrexon notifies
Fibrocell that Intrexon has reasonably concluded, after consultation with its
outside advisors, that Intrexon will have to consolidate Fibrocell’s financial
statements with its own, for so long as Intrexon reasonably believes that such
consolidation is necessary, Fibrocell shall comply with the following additional
obligations:

(a) Fibrocell shall maintain at its principal place of business or, upon notice
to Intrexon, at such other place as Fibrocell shall determine:

(i) a copy of Fibrocell’s certificate of incorporation or organizational
document and all amendments thereto, together with executed copies of any powers
of attorney pursuant to which any amendment has been executed;

(ii) a copy of this Agreement;

(iii) a copy of Fibrocell’s federal, state, and local income tax returns and
reports, if any; and

(iv) minutes of meetings of Fibrocell’s board of directors and shareholders or
actions by written consent in lieu thereof, redacted as necessary by Fibrocell
to exclude any sensitive or confidential information that Intrexon, by operation
of law or contractual stipulation, is not permitted to receive.

(b) Fibrocell shall keep its books and records consistent with US GAAP.

(c) Intrexon at its own expense and upon reasonable notice, may examine any
information it may reasonably request (including, to the extent Fibrocell has
the right to provide such, the work papers of Fibrocell’s internal and
independent auditors) and make copies of and abstracts from the financial and
operating records and books of account of Fibrocell, and discuss the affairs,
finances and accounts of Fibrocell with Fibrocell and independent auditors of
Fibrocell, all at such reasonable times and as often as Intrexon or any agents
or representatives of Intrexon may reasonably request. The rights granted
pursuant to this Section 4.10(c) are expressly subject to compliance by Intrexon
with the safety, security and confidentiality procedures and guidelines of
Fibrocell, as such procedures and guidelines may be established from time to
time.

(d) As soon as available but no later than ninety (90) days after the end of
each fiscal year, Fibrocell shall cause to be prepared and Intrexon to be
furnished with an audited balance sheet as of the last day of such fiscal year
and an audited income statement, a statement of stockholders’ equity and
statement of cash flows for Fibrocell for such fiscal year and notes associated
with each, in each case prepared in accordance with US GAAP, together with a
report of Fibrocell’s independent auditor that such statements have been
prepared in accordance with US GAAP and present fairly, in all material
respects, the financial position, results of operations and cash flows of
Fibrocell.

 

21



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(e) As soon as available but no later than forty five (45) days after the end of
each calendar quarter, Fibrocell shall furnish the following to Intrexon an
unaudited balance sheet as of the last day of such period, and an unaudited
income statement, a statement of cash flows and a statement of stockholders’
equity for Fibrocell for such period, in each case prepared in accordance with
US GAAP.

(f) As requested by Intrexon on no more than a quarterly basis, a certificate,
executed by the Executive Officer of Fibrocell, certifying on behalf of
Fibrocell the following:

(i) Fibrocell maintains accurate books and records reflecting its assets and
liabilities and maintains proper and adequate internal accounting controls that
provide assurance that (1) transactions are executed with management’s
authorization; (2) transactions are recorded as necessary to permit preparation
of the consolidated financial statements of Fibrocell and to maintain
accountability for Fibrocell’s consolidated assets; (3) access to the assets of
Fibrocell is permitted only in accordance with management’s authorization;
(4) the reporting of assets of Fibrocell is compared with existing assets at
regular intervals; and (5) accounts, notes and other receivables and inventory
are recorded accurately, and proper and adequate procedures are implemented to
effect the collection of accounts, notes and other receivables on a current and
timely basis.

(ii) under the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder; any such controls and procedures are
effective to ensure that all material information concerning (ii)Fibrocell is
made known on a timely basis to those individuals responsible for the
preparation of any filings that may be required to be made by Intrexon with the
SEC and other public disclosure documents.

(g) Fibrocell shall promptly prepare and furnish to Intrexon any information,
whether written or oral, requested by Intrexon that is reasonably necessary for
purposes of Intrexon’s ongoing compliance with applicable law.

4.11 Modification of Deadlines. The parties agree that the delivery deadlines in
Section 4.10 will be modified to the extent necessary to ensure that such
deliverables are provided by Fibrocell no less than thirty (30) days prior
(inclusive of any cure period set forth in Section 10.2(a)) to the date
necessary for Intrexon to meet any disclosure obligation under rules or
regulations to which Intrexon may be or become subject from time to time.
Intrexon will provide Fibrocell with notice as promptly as practicable regarding
any changes in Intrexon’s disclosure obligations that would require a change in
delivery deadlines or cure periods under this Section 4.11.

 

22



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

ARTICLE 5

COMPENSATION

5.1 Technology Access Fee. In partial consideration for Fibrocell’s appointment
as an exclusive channel collaborator in the Field and the other rights granted
to Fibrocell hereunder, Fibrocell shall issue to Intrexon, as an access fee for
commercial license rights to the Intrexon IP granted under Section 3.1, certain
equity interests in Fibrocell (each, a “Technology Access Fee”) in accordance
with the terms and conditions of the Stock Issuance Agreement and the
Registration Rights Agreement, each of even date herewith (collectively, the
“Equity Agreements”). As set forth in the Equity Agreements, the Technology
Access Fee will be that number of shares of Fibrocell common stock having a
value equaling $3,293,800 (the number of shares to be calculated according to
the terms of the Equity Agreements), and such shares issuance will occur
contemporaneously with the execution of this Agreement and the Equity
Agreements. Provided that all closing conditions for the Technology Access Fee
Shares (as defined in the Equity Agreements) that are within the reasonable
control of Intrexon have been satisfied or waived, the issuance of the
Technology Access Fee Shares (as set forth in the Equity Agreements) is a
condition subsequent to the effectiveness of this Agreement.

5.2 Equity Agreements Control. All issuances of equity interests to Intrexon, or
cash payments to Intrexon in lieu of equity, shall be in accordance with the
terms and conditions of the Equity Agreements, which Equity Agreements shall
control to the extent they may conflict with Section 5.1 of this Agreement.

5.3 Revenue Sharing.

(a) No later than thirty (30) days after each calendar quarter in which there
were positive aggregate Net Sales arising from the sale of Fibrocell Products in
the Field and Territory, Fibrocell shall pay to Intrexon a royalty based upon
the aggregate net sales for all Fibrocell Products for the preceding calendar
quarter as follows: a seven percent (7%) royalty on the first twenty-five
million dollars ($25M) of aggregate Net Sales during that quarter, and a
fourteen percent (14%) royalty on the portion of aggregate Net Sales during that
quarter that exceed twenty-five million dollars ($25M). Commencing with the
Effective Date, in the event that there are negative Net Sales for a particular
Fibrocell Product in any calendar quarter, neither Fibrocell nor Intrexon shall
owe any payments hereunder with respect to such Fibrocell Product. Any negative
Net Sales that results from Excess Product Liability Costs may be carried
forward to future quarters and offset against positive Net Sales in such future
quarters for the same Fibrocell Product. Except as set forth in the preceding
sentence, Fibrocell shall not be permitted to carry forward any negative Net
Sales to subsequent quarters.

(b) No later than thirty (30) days after each calendar quarter in which
Fibrocell or any Fibrocell Affiliate receives Sublicensing Revenue, Fibrocell
shall pay to Intrexon fifty percent (50%) of such Sublicensing Revenue.

 

23



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(c) No later than thirty (30) days after each calendar quarter in which there
were COGS Savings realized from the sale of any Improved Product in the Field,
Fibrocell shall pay to Intrexon a royalty equal to one-third (1/3) of the COGS
Savings.

5.4 Method of Payment. Except for payments payable as and made in the form of
equity interests, payments due to Intrexon under this Agreement shall be paid in
United States dollars by wire transfer to a bank in the United States designated
in writing by Intrexon. All references to “dollars” or “$” herein shall refer to
United States dollars.

5.5 Payment Reports and Records Retention. Within thirty (30) days after the end
of each calendar quarter during which Net Sales or COGS Savings have been
generated, during which Sublicensing Revenue has been received, or during which
a negative Net Sales has occurred, Fibrocell shall deliver to Intrexon a written
report that shall contain at a minimum for the applicable calendar quarter:

(a) gross sales of each Fibrocell Product and each Improved Product (both on a
country-by-country basis);

(b) itemized calculation of Net Sales, showing all applicable deductions;

(c) itemized calculation of Sublicensing Revenue;

(d) itemized calculation of COGS Savings, showing the calculation of COGS for
the Existing Product prior to being improved under the Fibroblast Program and
the COGS calculation for the Improved Product (including any mutually agreed
exclusions per Section 1.8);

(e) the amount of any negative Net Sales for the applicable calendar quarter,
and any negative Net Sales amount carried forward from a prior quarter and
applied during the present quarter (as per Section 5.3(a));

(f) the amount of the payment (if any) due pursuant to each of Sections 5.3(a)
through 5.3(c);

(g) the amount of taxes, if any, withheld to comply with any applicable law; and

(h) the exchange rates used in any of the foregoing calculations.

For three (3) years after each sale of Fibrocell Product or Improved Product, or
after incurring any component item Fibrocell incorporated into its calculation
of Net Sales as reported to Intrexon, Fibrocell shall keep (and shall ensure
that its Affiliates and, if applicable, (sub)licensees shall keep) complete and
accurate records of such sales or component item in sufficient detail to confirm
the accuracy of the payment calculations hereunder.

 

24



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

5.6 Audits.

(a) Upon the written request of Intrexon, Fibrocell shall permit an independent
certified public accounting firm of internationally recognized standing selected
by Intrexon, and reasonably acceptable to Fibrocell, to have access to and to
review, during normal business hours and upon no less than thirty (30) days
prior written notice, the applicable records of Fibrocell and its Affiliates to
verify the accuracy and timeliness of the reports and payments made by Fibrocell
under this Agreement. Such review may cover the records for sales made in any
calendar year ending not more than three (3) years prior to the date of such
request. The accounting firm shall disclose to both Parties whether the royalty
reports and/or know-how reports conform to the provisions of this Agreement
and/or US GAAP, as applicable, and the specific details concerning any
discrepancies. Such audit may not be conducted more than once in any calendar
year.

(b) If such accounting firm concludes that additional amounts were owed during
such period, Fibrocell shall pay additional amounts, with interest from the date
originally due as set forth in Section 5.8, within thirty (30) days of receipt
of the accounting firm’s written report. If the amount of the underpayment is
greater than five percent (5%) of the total amount actually owed for the period
audited, then Fibrocell shall in addition reimburse Intrexon for all costs
related to such audit; otherwise, Intrexon shall pay all costs of the audit. In
the event of overpayment, any amount of such overpayment shall be fully
creditable against amounts payable for the immediately succeeding calendar
quarter(s).

(c) Intrexon shall (i) treat all information that it receives under this
Section 5.6 in accordance with the confidentiality provisions of Article 7 and
(ii) cause its accounting firm to enter into an acceptable confidentiality
agreement with Fibrocell obligating such firm to retain all such financial
information in confidence pursuant to such confidentiality agreement, in each
case except to the extent necessary for Intrexon to enforce its rights under
this Agreement.

5.7 Taxes. The Parties will cooperate in good faith to obtain the benefit of any
relevant tax treaties to minimize as far as reasonably possible any taxes which
may be levied on any amounts payable hereunder. Fibrocell shall deduct or
withhold from any payments any taxes that it is required by applicable law to
deduct or withhold. Notwithstanding the foregoing, if Intrexon is entitled under
any applicable tax treaty to a reduction of the rate of, or the elimination of,
applicable withholding tax, it may deliver to Fibrocell or the appropriate
governmental authority (with the assistance of Fibrocell to the extent that this
is reasonably required and is expressly requested in writing) the prescribed
forms necessary to reduce the applicable rate of withholding or to relieve
Fibrocell of its obligation to withhold tax, and Fibrocell shall apply the
reduced rate of withholding tax, or dispense with withholding tax, as the case
may be, provided that Fibrocell has received evidence of Intrexon’s delivery of
all applicable forms (and, if necessary, its receipt of appropriate governmental
authorization) at least fifteen (15) days prior to the time that the payment is
due. If, in accordance with the foregoing, Fibrocell withholds any amount, it
shall make timely payment to the proper taxing authority of the withheld amount,
and send to Intrexon proof of such payment within forty-five (45) days following
that latter payment.

 

25



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

5.8 Late Payments. Any amount owed by Fibrocell to Intrexon under this Agreement
that is not paid within the applicable time period set forth herein shall accrue
interest at the lower of (a) two percent (2%) per month, compounded, or (b) the
highest rate permitted under applicable law.

ARTICLE 6

INTELLECTUAL PROPERTY

6.1 Ownership.

(a) Subject to the license granted under Section 3.1, all rights in the Intrexon
IP shall remain with Intrexon.

(b) Fibrocell and/or Intrexon may solely or jointly conceive, reduce to practice
or develop discoveries, inventions, processes, techniques, and other technology,
whether or not patentable, in the course of performing the Fibroblast Program
(collectively “Inventions”). Each Party shall promptly provide the other Party
with a detailed written description of any such Inventions that relate to the
Field. Inventorship shall be determined in accordance with United States patent
laws.

(c) Intrexon shall solely own all right, title and interest in all Inventions
made with, using, or otherwise incorporating Intrexon Channel Technology,
together with all Patent rights and other intellectual property rights therein
(the “Channel-Related Program IP”). Fibrocell hereby assigns all of its right,
title and interest in and to the Channel-Related Program IP to Intrexon.
Fibrocell agrees to execute such documents and perform such other acts as
Intrexon may reasonably request to obtain, perfect and enforce its rights to the
Channel-Related Program IP and the assignment thereof.

(d) Notwithstanding anything to the contrary in this Agreement, any discovery,
invention, process, technique, or other technology, whether or not patentable,
that is conceived, reduced to practice or developed by Fibrocell solely or
jointly through the use of the Intrexon Channel Technology, Intrexon IP, or
Intrexon Materials in breach of the terms and conditions of this Agreement,
together with all patent rights and other intellectual property rights therein,
shall be solely owned by Intrexon and shall be included in the Channel-Related
Program IP.

(e) All Information regarding Channel-Related Program IP shall be Confidential
Information of Intrexon. Fibrocell shall be under appropriate written agreements
with each of its employees, contractors, or agents working on the Fibroblast
Program, pursuant to which such person shall grant all rights in the Inventions
to Fibrocell (so that Fibrocell may convey certain of such rights to Intrexon,
as provided herein) and agree to protect all Confidential Information relating
to the Fibroblast Program.

 

26



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

6.2 Patent Prosecution.

(a) Intrexon shall have the sole right, but not the obligation, to (a) conduct
and control the filing, prosecution and maintenance of the Intrexon Patents, and
(b) conduct and control the filing, prosecution, and maintenance of any
applications for patent term extension and/or supplementary protection
certificates that may be available as a result of the regulatory approval of any
Fibrocell Product. At the reasonable request of Intrexon, Fibrocell shall
cooperate with Intrexon in connection with such filing, prosecution, and
maintenance, at Intrexon’s expense. Under no circumstances shall Fibrocell
(a) file, attempt to file, or assist anyone else in filing, or attempting to
file, any Patent application, either in the United States or elsewhere, that
claims or uses or purports to claim or use or relies for support upon an
Invention owned by Intrexon, (b) use, attempt to use, or assist anyone else in
using or attempting to use, the Intrexon Know-How, Intrexon Materials, or any
Confidential Information of Intrexon to support the filing of a Patent
application, either in the United States or elsewhere, that contains claims
directed to the Intrexon IP, Intrexon Materials, or the Intrexon Channel
Technology, or (c) without prior approval of the IPC, file, attempt to file, or
assist anyone else in filing, or attempting to file, any application for patent
term extension or supplementary protection certificate, either in the United
States or elsewhere, that relies upon the regulatory approval of a Fibrocell
Product.

(b) Fibrocell shall have the sole right, but not the obligation, to conduct and
control the filing, prosecution and maintenance of any Patents claiming
Inventions that are owned by Fibrocell or its Affiliates and not assigned to
Intrexon under Section 6.1(c) (“Fibrocell Program Patents”). At the reasonable
request of Fibrocell, Intrexon shall cooperate with Fibrocell in connection with
such filing, prosecution, and maintenance, at Fibrocell’s expense.

(c) The Prosecuting Party shall be entitled to use patent counsel selected by it
and reasonably acceptable to the non-Prosecuting Party (including in-house
patent counsel as well as outside patent counsel) for the prosecution of the
Intrexon Patents and Fibrocell Program Patents, as applicable. The Prosecuting
Party shall:

(i) regularly provide the other Party in advance with reasonable information
relating to the Prosecuting Party’s prosecution of Patents hereunder, including
by providing copies of substantive communications, notices and actions submitted
to or received from the relevant patent authorities and copies of drafts of
filings and correspondence that the Prosecuting Party proposes to submit to such
patent authorities (it being understood that, to the extent that any such
information is readily accessible to the public, the Prosecuting Party may, in
lieu of directly providing copies of such information to such other Party,
provide such other Party with sufficient information that will permit such other
Party to access such information itself directly);

(ii) consider in good faith and consult with the non-Prosecuting Party regarding
its timely comments with respect to the same; provided, however, that if, within
fifteen (15) days after providing any documents to the non-Prosecuting Party for
comment, the Prosecuting Party does not receive any written communication from
the non-Prosecuting Party indicating that it has or may have comments on such
document, the Prosecuting Party shall be entitled to assume that the
non-Prosecuting Party has no comments thereon;

 

27



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iii) consult with the non-Prosecuting Party before taking any action that would
reasonably be expected to have a material adverse impact on the scope of claims
within the Intrexon Patents and Fibrocell Program Patents, as applicable.

As used above “Prosecuting Party” means Intrexon in the case of Intrexon Patents
and Fibrocell in the case of Fibrocell Program Patents.

6.3 Infringement of Patents by Third Parties.

(a) Except as expressly provided in the remainder of this Section 6.3, Intrexon
shall have the sole right to take appropriate action against any person or
entity directly or indirectly infringing any Intrexon Patent (or asserting that
an Intrexon Patent is invalid or unenforceable) (collectively, “Infringement”),
either by settlement or lawsuit or other appropriate action.

(b) Notwithstanding the foregoing, Fibrocell shall have the first right, but not
the obligation, to take appropriate action to enforce Product-Specific Program
Patents against any Infringement that involves a commercially material amount of
allegedly infringing activities in the Field (“Field Infringement”), either by
settlement or lawsuit or other appropriate action. If Fibrocell exercises the
foregoing right, Intrexon agrees to be named in any such action if required. If
Fibrocell fails to take the appropriate steps to enforce Product-Specific
Program Patents against any Field Infringement within one hundred eighty
(180) days of the date one Party has provided notice to the other Party pursuant
to Section 6.3(g) of such Field Infringement, then Intrexon shall have the right
(but not the obligation), at its own expense, to enforce Product-Specific
Program Patents against such Field Infringement, either by settlement or lawsuit
or other appropriate action.

(c) With respect to any Field Infringement that cannot reasonably be abated
through the enforcement of Product-Specific Program Patents pursuant to
Section 6.3(b) but can reasonably be abated through the enforcement of Intrexon
Patent(s) (other than the Product-Specific Program Patents), Intrexon shall be
obligated to choose one of the following courses of action: (i) enforce one or
more of the applicable Intrexon Patent(s) in a commercially reasonable manner
against such Field Infringement, or (ii) [*****]. To the extent Fibrocell shall
be entitled to a share of the Recovery a set forth in Section 6.3(f), Intrexon
and Fibrocell shall bear the costs and expenses of such enforcement equally. The
determination of which Intrexon Patent(s) to assert shall be made by Intrexon in
its sole discretion; provided, however, that Intrexon shall consult in good
faith with Fibrocell on such determination. For the avoidance of doubt, Intrexon
has no obligations under this Agreement to enforce any Intrexon Patents against,
or otherwise abate, any Infringement that is not a Field Infringement.

 

28



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(d) In the event a Party pursues an action under this Section 6.3, the other
Party shall reasonably cooperate with the enforcing Party with respect to the
investigation and prosecution of any alleged, threatened, or actual
Infringement, at the enforcing Party’s expense (except with respect to an action
under Section 6.3(c), where all costs and expenses will be shared equally in
accordance with terms thereof).

(e) Fibrocell shall not settle or otherwise compromise any action under this
Section 6.3 in a way that diminishes the rights or interests of Intrexon outside
the Field or adversely affects any Intrexon Patent without Intrexon’s prior
written consent, which consent shall not be unreasonably withheld. Intrexon
shall not settle or otherwise compromise any action under this Section 6.3 in a
way that diminishes the rights or interests of Fibrocell in the Field or
adversely affects any Intrexon Patent with respect to the Field without
Fibrocell’s prior written consent, which consent shall not be unreasonably
withheld.

(f) Except as otherwise agreed to by the Parties in writing, any settlements,
damages or other monetary awards recovered pursuant to a suit, proceeding, or
action brought pursuant to Section 6.3 will be allocated first to the costs and
expenses of the Party controlling such action, and second, to the costs and
expenses (if any) of the other Party (to the extent not otherwise reimbursed),
and any remaining amounts (the “Recovery”) will be shared by the Parties as
follows: In any action initiated by Intrexon pursuant to Section 6.3(a) that
does not involve Field Infringement, or in any action initiated by Intrexon
pursuant to Section 6.3(b), Intrexon shall retain one hundred percent (100%) of
any Recovery. In any action initiated by Fibrocell pursuant to Section 6.3(b),
Fibrocell shall retain one hundred percent (100%) of any Recovery, but such
Recovery shall be shared with Intrexon as Sublicensing Revenue. In any action
initiated by Intrexon or Fibrocell pursuant to Section 6.3(c), the Parties shall
share the Recovery equally, and such Recovery shall not be deemed to constitute
Sublicensing Revenue.

(g) Fibrocell shall promptly notify Intrexon in writing of any suspected,
alleged, threatened, or actual Infringement of which it becomes aware, and
Intrexon shall promptly notify Fibrocell in writing of any suspected, alleged,
threatened, or actual Field Infringement of which it becomes aware.

ARTICLE 7

CONFIDENTIALITY

7.1 Confidentiality. Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing by the Parties, each Party agrees that it shall
keep confidential and shall not publish or otherwise disclose and shall not use
for any purpose other than as provided for in this Agreement any Confidential
Information disclosed to it by the other Party pursuant to this Agreement,
except to the extent that the receiving Party can demonstrate by competent
evidence that specific Confidential Information:

 

29



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(a) was already known to the receiving Party and can be demonstrated by written
records, other than under an obligation of confidentiality, at the time of
disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality to a Third Party, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others; or

(e) was independently discovered or developed by the receiving Party without the
use of Confidential Information belonging to the disclosing Party, as documented
by the receiving Party’s written records.

The foregoing non-use and non-disclosure obligation shall continue
(i) indefinitely, for all Confidential Information that qualifies as a trade
secret under applicable law; or (ii) for the Term of this Agreement and for
seven (7) years thereafter, in all other cases.

7.2 Authorized Disclosure. Notwithstanding the limitations in this Article 7,
either Party may disclose the Confidential Information belonging to the other
Party to the extent such disclosure is reasonably necessary in the following
instances:

(a) complying with applicable laws or regulations or valid court orders,
provided that the Party making such disclosure provides the other Party with
reasonable prior written notice of such disclosure and makes a reasonable effort
to obtain, or to assist the other Party in obtaining, a protective order
preventing or limiting the disclosure and/or requiring that the terms and
conditions of this Agreement be used only for the purposes for which the law or
regulation required, or for which the order was issued;

(b) to regulatory authorities in order to seek or obtain approval to conduct
clinical trials, or to gain regulatory approval, of Fibrocell Products or any
products being developed by Intrexon or its other licensees and/or channel
partners or collaborators, provided that the Party making such disclosure
(i) provides the other Party with reasonable opportunity to review any such
disclosure in advance and to suggest redactions or other means of limiting the
disclosure of such other Party’s Confidential Information and (ii) does not
unreasonably reject any such suggestions;

 

30



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(c) disclosure to investors and potential investors, acquirers, or merger
candidates who agree to maintain the confidentiality of such information,
provided that such disclosure is used solely for the purpose of evaluating such
investment, acquisition, or merger (as the case may be);

(d) disclosure on a need-to-know basis to Affiliates, licensees, sublicensees,
employees, consultants or agents (such as CROs and clinical investigators) who
agree to be bound by obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this Article 7; and

(e) disclosure of the terms of this Agreement by Intrexon to collaborators and
other channel partners or collaborators who agree to be bound by obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 7.

7.3 Publicity; Publications. The Parties agree that the public announcement of
the execution of this Agreement shall be substantially in the form of a press
release and/or the filing of a Form 8-K by Fibrocell, which shall be mutually
agreed to by the Parties. Each Party will provide the other Party with the
opportunity to review and comment, prior to submission or presentation, on
external reports, publications and presentations (e.g., press releases, reports
to government agencies, abstracts, posters, manuscripts and oral presentations)
that refer to the Fibroblast Program or programs that are approved by the JSC.
For such reports, publications, and presentations, the disclosing Party will
provide the other Party at least fifteen (15) calendar days for review of the
proposed submission or presentation. In the case of a Form 8-K filing, such
shall be provided to Intrexon by Fibrocell as soon as practicable prior to
filing. For reports and manuscripts, the disclosing Party will provide the other
Party at least thirty (30) days for review of the report or manuscript. The
presenting Party will act in good faith to incorporate the comments of the other
Party and shall, in any event, redact any Confidential Information of the other
Party and cooperate with the other Party to postpone such submissions or
presentations if necessary to provide the other Party with sufficient time to
prepare and file any related Patent applications before the submission or
presentation occurs, as appropriate.

7.4 Terms of the Agreement. Each Party shall treat the terms of this Agreement
as the Confidential Information of other Party, subject to the exceptions set
forth in Section 7.2. Notwithstanding the foregoing, each Party acknowledges
that the other Party may be obligated to file a copy of this Agreement with the
SEC, either as of the Effective Date or at some point during the Term. Each
Party shall be entitled to make such a required filing, provided that it
requests confidential treatment of certain commercial terms and sensitive
technical terms hereof to the extent such confidential treatment is reasonably
available to it. In the event of any such filing, the filing Party shall provide
the other Party with a copy of the Agreement marked to show provisions for which
the filing Party intends to seek confidential treatment and shall reasonably
consider and incorporate the other Party’s comments thereon to the extent
consistent with the legal requirements governing redaction of information from
material agreements that must be publicly filed. The other Party shall promptly
provide any such comments.

 

31



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

7.5 Proprietary Information and Operational Audits.

(a) For the purpose of confirming compliance with the Field-limited licenses
granted in Article 3, the diligence obligations of Article 4, and the
confidentiality obligations under Article 7, Fibrocell acknowledges that
Intrexon’s authorized representative(s), during regular business hours may
(i) examine and inspect Fibrocell’s facilities and (ii) inspect all data and
work products relating to this Agreement, subject to restrictions imposed by
applicable laws. Any examination or inspection hereunder shall require five
(5) business days written notice from Intrexon to Fibrocell. Fibrocell will make
itself and the pertinent employees and/or agents available, on a reasonable
basis, to Intrexon for the aforementioned compliance review.

(b) For the purpose of confirming compliance with the diligence obligations of
Section 4.6, and the confidentiality obligations under Article 7, Intrexon
acknowledges that Fibrocell authorized representative(s), during regular
business hours may (i) examine and inspect Intrexon’s facilities and
(ii) inspect all data and work products relating to this Agreement. Any
examination or inspection hereunder shall require five (5) business days written
notice from Fibrocell to Intrexon. Intrexon will make itself and the pertinent
employees and/or agents available, on a reasonable basis, to Fibrocell for the
aforementioned compliance review.

(c) In view of the Intrexon Confidential Information, Intrexon Know-How, and
Intrexon Materials transferred to Fibrocell hereunder, Intrexon from
time-to-time, but no more than quarterly, may request that Fibrocell confirm the
status of the Intrexon Materials at Fibrocell (i.e. how much used, how much
shipped, to whom and any unused amounts destroyed (by whom, when) as well as any
amounts returned to Intrexon or destroyed). Within ten (10) business days of
Fibrocell’s receipt of any such written request, Fibrocell shall provide the
written report to Intrexon.

7.6 Intrexon Commitment. Intrexon shall use reasonable efforts to obtain an
agreement with its other licensees and channel partners or collaborators to
enable Fibrocell to disclose confidential information of such licensees and
channel partners or collaborators to regulatory authorities in order to seek or
obtain approval to conduct clinical trials, or to gain regulatory approval of,
Fibrocell Products, in a manner consistent with the provisions of
Section 7.2(b).

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1 Representations and Warranties of Fibrocell. Fibrocell hereby represents and
warrants to Intrexon that, as of the Effective Date:

(a) Corporate Power. Fibrocell is duly organized and validly existing under the
laws of Delaware and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof.

 

32



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) Due Authorization. Fibrocell is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person executing
this Agreement on Fibrocell’s behalf has been duly authorized to do so by all
requisite corporate action.

(c) Binding Agreement. This Agreement is a legal and valid obligation binding
upon Fibrocell and enforceable in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting creditors’ rights, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance. The execution, delivery and
performance of this Agreement by Fibrocell does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound. Fibrocell is aware of no action, suit or inquiry or
investigation instituted by any governmental agency which questions or threatens
the validity of this Agreement.

8.2 Representations and Warranties of Intrexon. Intrexon hereby represents and
warrants to Fibrocell that, as of the Effective Date:

(a) Corporate Power. Intrexon is duly organized and validly existing under the
laws of Virginia and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof.

(b) Due Authorization. Intrexon is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person executing
this Agreement on Intrexon’s behalf has been duly authorized to do so by all
requisite corporate action.

(c) Binding Agreement. This Agreement is a legal and valid obligation binding
upon Intrexon and enforceable in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting creditors’ rights, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance. The execution, delivery and
performance of this Agreement by Intrexon does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound. Intrexon is aware of no action, suit or inquiry or
investigation instituted by any governmental agency which questions or threatens
the validity of this Agreement.

(d) Additional Intellectual Property Representations.

(i) Intrexon possesses sufficient rights to enable Intrexon to grant all rights
and licenses it purports to grant to Fibrocell with respect to the Intrexon
Patents under this Agreement;

 

33



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(ii) The Intrexon Patents existing as of the Effective Date constitute all of
the Patents Controlled by Intrexon as of such date that are necessary for the
development, manufacture and Commercialization of Fibrocell Products;

(iii) Intrexon has not granted, and during the Term Intrexon will not grant, any
right or license, to any Third Party under the Intrexon IP that conflicts with
the rights or licenses granted or to be granted to Fibrocell hereunder;

(iv) There is no pending litigation, and Intrexon has not received any written
notice of any claims or litigation, seeking to invalidate or otherwise challenge
the Intrexon Patents or Intrexon’s rights therein;

(v) None of the Intrexon Patents is subject to any pending re-examination,
opposition, interference or litigation proceedings;

(vi) All of the Intrexon Patents have been filed and prosecuted in accordance
with all applicable laws and have been maintained, with all applicable fees with
respect thereto (to the extent such fees have come due) having been paid;

(vii) Intrexon has entered into agreements with each of its current and former
officers, employees and consultants involved in research and development work,
including development of the Intrexon’s products and technology providing
Intrexon, to the extent permitted by law, with title and ownership to patents,
patent applications, trade secrets and inventions conceived, developed, reduced
to practice by such person, solely or jointly with other of such persons, during
the period of employment by Intrexon (except where the failure to have entered
into such an agreement would not have a material adverse effect on the rights
granted to Fibrocell herein), and Intrexon is not aware that any of its
employees or consultants is in material violation thereof;

(viii) To Intrexon’s knowledge, there is no infringement, misappropriation or
violation by third parties of any Intrexon Channel Technology or Intrexon IP in
the Field;

(ix) There is no pending or, to Intrexon’s knowledge, threatened action, suit,
proceeding or claim by others against Intrexon that Intrexon infringes,
misappropriates or otherwise violates any intellectual property or other
proprietary rights of others in connection with the use of the Intrexon Channel
Technology or Intrexon IP, and Intrexon has not received any written notice of
such claim;

(x) To Intrexon’s knowledge, no employee of Intrexon is the subject of any claim
or proceeding involving a violation of any term of any employment contract,
patent disclosure agreement, invention assignment agreement, non-competition
agreement, non-solicitation agreement, non-disclosure agreement or any
restrictive covenant to or with a former employer (A) where the basis of such
violation relates to such employee’s employment with Intrexon or actions
undertaken by the employee while employed with Intrexon and (B) where such
violation is relevant to the use of the Intrexon Channel Technology in the
Field;

 

34



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(xi) None of the Intrexon Patents owned by Intrexon or its Affiliates, and, to
Intrexon’s knowledge, the Intrexon Patents licensed to Intrexon or its
Affiliates, have been adjudged invalid or unenforceable by a court of competent
jurisdiction or applicable government agency, in whole or in part, and there is
no pending or, to Intrexon’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intrexon Patents;
and

(xii) Except as otherwise disclosed in writing to Fibrocell, Intrexon: (A) is in
material compliance with all statutes, rules or regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product that is under development,
manufactured or distributed by Intrexon in the Field (“Applicable Laws”);
(B) has not received any FDA Form 483, notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from the United States
Food and Drug Administration (the “FDA”) or any other federal, state, local or
foreign governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”), which would,
individually or in the aggregate, result in a material adverse effect;
(C) possesses all material Authorizations necessary for the operation of its
business as described in the Field and such Authorizations are valid and in full
force and effect and Intrexon is not in material violation of any term of any
such Authorizations; and (D) since January 1, 2011, (1) has not received notice
of any claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from the FDA or any other federal, state, local or
foreign governmental or regulatory authority or third party alleging that any
product operation or activity is in material violation of any Applicable Laws or
Authorizations and has no knowledge that the FDA or any other federal, state,
local or foreign governmental or regulatory authority or third party is
considering any such claim, litigation, arbitration, action, suit investigation
or proceeding; (2) has not received notice that the FDA or any other federal,
state, local or foreign governmental or regulatory authority has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
material Authorizations and has no knowledge that the FDA or any other federal,
state, local or foreign governmental or regulatory authority is considering such
action; (3) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were materially complete and
correct on the date filed (or were corrected or supplemented by a subsequent
submission); and (4) has not, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any recall,
market withdrawal or replacement, safety alert, post sale warning, “dear doctor”
letter, or other notice or action relating to the alleged lack of safety or
efficacy of any product or any alleged product defect or violation and, to
Intrexon’s knowledge, no third party has initiated, conducted or intends to
initiate any such notice or action.

 

35



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

except, in each of (ix) through (xii), for any instances which would not,
individually or in the aggregate, result in a material adverse effect on the
rights granted to Fibrocell hereunder or Intrexon’s ability to perform its
obligations hereunder.

8.3 Warranty Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES PROVIDED IN THIS
ARTICLE 8 OR IN THE EQUITY AGREEMENTS, EACH PARTY HEREBY DISCLAIMS ANY AND ALL
OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE 9

INDEMNIFICATION

9.1 Indemnification by Intrexon. Intrexon agrees to indemnify, hold harmless,
and defend Fibrocell and its Affiliates and their respective directors,
officers, employees, and agents (collectively, the “Fibrocell Indemnitees”) from
and against any and all liabilities, damages, costs, expenses, or losses
(including reasonable legal expenses and attorneys’ fees) (collectively,
“Losses”) resulting from any claims, suits, actions, demands, or other
proceedings brought by a Third Party (collectively, “Claims”) to the extent
arising from (a) the gross negligence or willful misconduct of Intrexon or any
of its Affiliates, or their respective employees or agents, (b) the use,
handling, storage or transport of Intrexon Materials by or on behalf of Intrexon
or its Affiliates, licensees (other than Fibrocell) or sublicensees; or
(c) breach by Intrexon of any representation, warranty or covenant in this
Agreement. Notwithstanding the foregoing, Intrexon shall not have any obligation
to indemnify the Fibrocell Indemnitees to the extent that a Claim arises from
(i) the gross negligence or willful misconduct of Fibrocell or any of its
Affiliates, licensees, or sublicensees, or their respective employees or agents;
or (ii) a breach by Fibrocell of a representation, warranty, or covenant of this
Agreement.

9.2 Indemnification by Fibrocell. Fibrocell agrees to indemnify, hold harmless,
and defend Intrexon, its Affiliates and Third Security, and their respective
directors, officers, employees, and agents (and any Third Parties which have
licensed to Intrexon intellectual property rights within Intrexon IP on or prior
to the Effective Date, to the extent required by the relevant upstream license
agreement) (collectively, the “Intrexon Indemnitees”) from and against any
Losses resulting from Claims, to the extent arising from any of the following:
(a) the gross negligence or willful misconduct of Fibrocell or any of its
Affiliates or their respective employees or agents; (b) the use, handling,
storage, or transport of Intrexon Materials by or on behalf of Fibrocell or its
Affiliates, licensees, or sublicensees; (c) breach by Fibrocell of any material
representation, warranty or covenant in this Agreement; or (d) the design,
development, manufacture, regulatory approval, handling, storage, transport,
distribution, sale or other disposition of any Fibrocell Product or Improved
Product by or on behalf of Fibrocell or its Affiliates, licensees, or
sublicensees. Notwithstanding the foregoing, Fibrocell shall not have any
obligation to indemnify the Intrexon Indemnitees to the extent that a Claim
arises from (i) the gross negligence or willful misconduct of Intrexon or any of
its Affiliates, or their respective employees or agents; or (ii) a breach by
Intrexon of a representation, warranty, or covenant of this Agreement.

 

36



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

9.3 Product Liability Claims. Notwithstanding the provisions of Section 9.2, any
Losses arising out of any Third Party claim, suit, action, proceeding, liability
or obligation involving any actual or alleged death or bodily injury arising out
of or resulting from the development, manufacture or Commercialization of any
Fibrocell Products or Improved Products for use or sale in the Field, to the
extent that such Losses exceed the amount (if any) covered by the applicable
Party’s product liability insurance (“Excess Product Liability Costs”), shall be
paid by [*****], except to the extent such Losses arise out of any Third-Party
Claim based on the gross negligence or willful misconduct of a Party, its
Affiliates, or its Affiliates’ sublicensees, or any of the respective officers,
directors, employees and agents of each of the foregoing entities, in the
performance of obligations or exercise of rights under this Agreement.

9.4 Control of Defense. As a condition precedent to any indemnification
obligations hereunder, any entity entitled to indemnification under this Article
9 shall give written notice to the indemnifying Party of any Claims that may be
subject to indemnification, promptly after learning of such Claim. If such Claim
falls within the scope of the indemnification obligations of this Article 9,
then the indemnifying Party shall assume the defense of such Claim with counsel
reasonably satisfactory to the indemnified Party. The indemnified Party shall
cooperate with the indemnifying Party in such defense. The indemnified Party
may, at its option and expense, be represented by counsel of its choice in any
action or proceeding with respect to such Claim. The indemnifying Party shall
not be liable for any litigation costs or expenses incurred by the indemnified
Party without the indemnifying Party’s written consent, such consent not to be
unreasonably withheld. The indemnifying Party shall not settle any such Claim if
such settlement (a) does not fully and unconditionally release the indemnified
Party from all liability relating thereto or (b) adversely impacts the exercise
of the rights granted to the indemnified Party under this Agreement, unless the
indemnified Party otherwise agrees in writing.

9.5 Insurance. Immediately prior to, and during marketing, Fibrocell shall
maintain in effect and good standing a product liability insurance policy issued
by a reputable insurance company in amounts considered standard for the
industry. Immediately prior to, and during the conduct of any clinical trials,
Fibrocell shall maintain in effect and good standing a clinical trials liability
insurance policy issued by a reputable insurance company in amounts considered
standard for the industry. At Intrexon’s reasonable request, Fibrocell shall
provide Intrexon with all details regarding such policies, including without
limitation copies of the applicable liability insurance contracts. Fibrocell
shall use reasonable efforts to include Intrexon as an additional insured on any
such policies.

 

37



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

ARTICLE 10

TERM; TERMINATION

10.1 Term. The term of this Agreement shall commence upon the Effective Date and
shall continue until terminated pursuant to Section 10.2 or 10.3 (the “Term”).

10.2 Termination for Material Breach; Termination Under Section 4.5(b)

(a) Either Party shall have the right to terminate this Agreement upon written
notice to the other Party if the other Party commits any material breach of this
Agreement that such breaching Party fails to cure within sixty (60) days
following written notice from the nonbreaching Party specifying such breach;
provided, however, that if Fibrocell commits any breach of the provisions of
Section 4.10 of this Agreement, Intrexon shall have the right to terminate this
Agreement if Fibrocell fails after notice from Intrexon to cure such breach
within thirty (30) days following written notice thereof.

(b) Intrexon shall have the right to terminate this Agreement, at its sole
discretion, if any necessary shareholder, member, exchange, and/or board of
director approvals of Fibrocell have not been obtained, and the Technology
Access Fee Shares (as defined in the Equity Agreements) have not been issued,
within the time frames set forth in the Equity Agreements.

(c) Intrexon shall have the right to terminate this Agreement under the
circumstances set forth in Section 4.5(b) upon written notice to Fibrocell, such
termination to become effective sixty (60) days following such written notice
unless Fibrocell remedies the circumstances giving rise to such termination
within such sixty (60) day period.

(d) Intrexon shall have the right to terminate this Agreement should Fibrocell
execute any purported assignment of this Agreement contrary to the prohibitions
in Section 12.8, such termination occurring upon Intrexon providing written
notice to Fibrocell and becoming effective immediately upon such written notice.

10.3 Termination by Fibrocell. Fibrocell shall have the right to voluntarily
terminate this Agreement in its entirety upon ninety (90) days written notice to
Intrexon at any time.

 

38



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

10.4 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 10.2 or Section 10.3, the following shall apply:

(a) Retained Products. Fibrocell shall be permitted to continue the clinical
development and Commercialization in the Field of any product resulting from the
Fibroblast Program that, at the time of termination, satisfies at least one of
the following criteria (a “Retained Product”):

(i) the particular product is an Improved Product,

(ii) the particular product is a Fibrocell Product that is being sold by
Fibrocell (or, as may be permitted under this Agreement, its Affiliates and, if
applicable, (sub)licensees) triggering profit sharing payments therefor under
Section 5.3(a) or (b) of this Agreement,

(iii) the particular product is a Fibrocell Product that has received regulatory
approval,

(iv) the particular product is a Fibrocell Product that is the subject of an
application for regulatory approval in the Field that is pending before the
applicable regulatory authority,

(v) the particular product is a Fibrocell Product that is the subject of at
least an ongoing Phase 2 or Phase 3 clinical trial in the Field (in the case of
a termination by Intrexon due to a Fibrocell uncured breach pursuant to
Section 10.2(a) or a termination by Fibrocell pursuant to Section 10.3).

Such right to continue development and Commercialization shall be subject to
Fibrocell’s full compliance with the payment provisions in Article 5, a
continuing obligation for Fibrocell to use in accord with Sections 4.5(a) and
4.5(c) Diligent Efforts to develop and Commercialize any Retained Products, and
all other provisions of this Agreement that survive termination.

(b) Termination of Licenses. Except as necessary for Fibrocell to continue to
obtain regulatory approval for, clinically develop, use, manufacture and
Commercialize the Retained Products in the Field as permitted by
Section 10.4(a), all rights and licenses granted by Intrexon to Fibrocell under
this Agreement shall terminate and shall revert to Intrexon without further
action by either Intrexon or Fibrocell. Fibrocell’s license with respect to
Retained Products shall be exclusive or non-exclusive, as the case may be, on
the same terms as set forth in Section 3.1.

(c) Reverted Products. All Fibrocell Products other than the Retained Products
shall be referred to herein as the “Reverted Products.” Fibrocell shall
immediately cease, and shall cause its Affiliates and, if applicable,
(sub)licensees to immediately cease, all development and Commercialization of
the Reverted Products, and Fibrocell shall not use or practice, nor shall it
cause or permit any of its Affiliates or, if applicable, (sub)licensees to use
or practice, directly or indirectly, any Intrexon IP with respect to the
Reverted Products. Fibrocell shall immediately discontinue making any
representation regarding its status as a licensee or channel collaborator of
Intrexon with respect to the Reverted Products.

 

39



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(d) Intrexon Materials. Fibrocell shall promptly return, or at Intrexon’s
request, destroy, any Intrexon Materials in Fibrocell’s possession or control at
the time of termination other than any Intrexon Materials necessary for the
continued development, regulatory approval, use, manufacture and
Commercialization of the Retained Products in the Field.

(e) Licenses to Intrexon. Fibrocell is automatically deemed to grant to Intrexon
a worldwide, fully paid, royalty-free, exclusive (even as to Fibrocell and its
Affiliates), irrevocable, license (with full rights to sublicense) under the
Fibrocell Termination IP, to make, have made, import, use, offer for sale and
sell Reverted Products and to use the Intrexon Channel Technology, the Intrexon
Materials, and/or the Intrexon IP in the Field, subject to any exclusive rights
held by Fibrocell in Reverted Products pursuant to Section 10.4(c). The Parties
shall also take such actions and execute such other instruments and documents as
may be reasonably necessary to document such license to Intrexon.

(f) Regulatory Filings. Fibrocell shall promptly assign to Intrexon, and will
provide full copies of, all regulatory approvals and regulatory filings that
relate specifically and solely to Reverted Products. Fibrocell shall also take
such actions and execute such other instruments, assignments and documents as
may be necessary to effect the transfer of rights thereunder to Intrexon. To the
extent that there exist any regulatory approvals and regulatory filings that
relate both to Reverted Products and other products, Fibrocell shall provide
copies of the portions of such regulatory filings that relate to Reverted
Products and shall reasonably cooperate to assist Intrexon in obtaining the
benefits of such regulatory approvals with respect to the Reverted Products.

(g) Data Disclosure. Fibrocell shall provide to Intrexon copies of the relevant
portions of all material reports and data, including clinical and non-clinical
data and reports, obtained or generated by or on behalf of Fibrocell or its
Affiliates to the extent that they relate to Reverted Products, within sixty
(60) days of such termination unless otherwise agreed, and Intrexon shall have
the right to use any such Information in developing and Commercializing Reverted
Products and to license any Third Parties to do so.

(h) Third-Party Licenses. At Intrexon’s request, Fibrocell shall promptly
provide to Intrexon copies of all Third-Party agreements under which Fibrocell
or its Affiliates obtained a license under Patents claiming inventions or
know-how specific to or used or incorporated into the development, manufacture
and/or Commercialization of the Reverted Products. At Intrexon’s request such
that Intrexon may Commercialize the Reverted Products, Fibrocell shall promptly
work with Intrexon to either (A) assign to Intrexon the Third Party
agreement(s), or (B) grant a sublicense (with an appropriate scope) to Intrexon
under the Third Party agreement(s). Thereafter Intrexon shall be fully
responsible for all obligations due for its actions under the sublicensed or
assigned Third Party agreements. Notwithstanding the above, if Intrexon does not
wish to assume any financial or other obligations associated with a particular
Third Party agreement identified to Intrexon under this Section 10.4(h), then
Intrexon shall so notify Fibrocell and Fibrocell shall not make such assignment
or grant such sublicense (or cause it to be made or granted).

 

40



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(i) Remaining Materials. At the request of Intrexon, Fibrocell shall transfer to
Intrexon all quantities of Reverted Product (including active pharmaceutical
ingredient or work-in-process) in the possession of Fibrocell or its Affiliates.
Fibrocell shall transfer to Intrexon all such quantities of Reverted Products
without charge, except that Intrexon shall pay the reasonable costs of shipping.

(j) Third Party Vendors. At Intrexon’s request, Fibrocell shall promptly provide
to Intrexon copies of all agreements between Fibrocell or its Affiliates and
Third Party suppliers, vendors, or distributors that relate to the supply, sale,
or distribution of Reverted Products in the Territory. At Intrexon’s request,
Fibrocell shall promptly: (A) with respect to such Third Party agreements
relating solely to the applicable Reverted Products and permitting assignment,
immediately assign (or cause to be assigned), such agreements to Intrexon, and
(B) with respect to all other such Third Party agreements, Fibrocell shall
reasonably cooperate to assist Intrexon in obtaining the benefits of such
agreements. Fibrocell shall be liable for any costs associated with assigning a
Third Party agreement to Intrexon or otherwise obtaining the benefits of such
agreement for Intrexon, to the extent such costs are directly related to
Fibrocell’s breach. For the avoidance of doubt, Intrexon shall have no
obligation to assume any of Fibrocell’s obligations under any Third Party
agreement.

(k) Commercialization. Intrexon shall have the right to develop and
Commercialize the Reverted Products itself or with one or more Third Parties,
and shall have the right, without obligation to Fibrocell, to take any such
actions in connection with such activities as Intrexon (or its designee), at its
discretion, deems appropriate.

(l) Confidential Information. Each Party shall promptly return, or at the other
Party’s request destroy, any Confidential Information of the other Party in such
Party’s possession or control at the time of termination; provided, however,
that each Party shall be permitted to retain (i) a single copy of each item of
Confidential Information of the other Party in its confidential legal files for
the sole purpose of monitoring and enforcing its compliance with Article 7,
(ii) Confidential Information of the other Party that is maintained as archive
copies on the recipient Party’s disaster recovery and/or information technology
backup systems, or (iii) Confidential Information of the other Party necessary
to exercise such Party’s rights in Retained Products (in the case of Fibrocell)
or Reverted Products (in the case of Intrexon). The recipient of Confidential
Information shall continue to be bound by the terms and conditions of this
Agreement with respect to any such Confidential Information retained in
accordance with this Section 10.4(l).

10.5 Surviving Obligations. Termination or expiration of this Agreement shall
not affect any rights of either Party arising out of any event or occurrence
prior to termination, including, without limitation, any obligation of Fibrocell
to pay any amount which became due and payable under the terms and conditions of
this Agreement prior to expiration or such termination. The following portions
of this Agreement shall survive termination or expiration of this Agreement:
Sections 3.1 (as applicable with respect to 10.4(b), 5.4, 5.6, 6.1, 6.2 (with
subsection (c) surviving only to the extent relating to Intrexon Patents that
are relevant to Retained Products that, to Intrexon’s knowledge, are being
developed or Commercialized at such time, if any), 7.1, 7.2, 7.4, 7.5, 10.4, and
10.5; Articles 9, 11, and 12; and any relevant definitions in Article 1.
Further, Article 7 and Sections 4.5(a), 4.5(c), 5.2 through 5.7, and 9.5 will
survive termination of this Agreement to the extent there are applicable
Retained Products.

 

41



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

ARTICLE 11

DISPUTE RESOLUTION

11.1 Disputes. It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedient manner by mutual cooperation and without resort to litigation. In the
event of any disputes, controversies or differences which may arise between the
Parties out of or in relation to or in connection with this Agreement (other
than disputes arising from a Committee), including, without limitation, any
alleged failure to perform, or breach, of this Agreement, or any issue relating
to the interpretation or application of this Agreement, then upon the request of
either Party by written notice, the Parties agree to meet and discuss in good
faith a possible resolution thereof, which good faith efforts shall include at
least one in-person meeting between the Executive Officers of each Party. If the
matter is not resolved within thirty (30) days following the written request for
discussions, either Party may then invoke the provisions of Section 11.2. For
the avoidance of doubt, any disputes, controversies or differences arising from
a Committee pursuant to Article 2 shall be resolved solely in accordance with
Section 2.4.

11.2 Arbitration. Any dispute, controversy, difference or claim which may arise
between the Parties and not from a Committee, out of or in relation to or in
connection with this Agreement (including, without limitation, arising out of or
relating to the validity, construction, interpretation, enforceability, breach,
performance, application or termination of this Agreement) that is not resolved
pursuant to Section 11.1 shall, subject to Section 11.10, be settled by binding
“baseball arbitration” as follows. Either Party, following the end of the thirty
(30) day period referenced in Section 11.1, may refer such issue to arbitration
by submitting a written notice of such request to the other Party, with the
arbitration to be held in the state where the other Party’s principal office is
located (or some other place as may be mutually agreed by the Parties). Promptly
following receipt of such notice, the Parties shall meet and discuss in good
faith and seek to agree on an arbitrator to resolve the issue, which arbitrator
shall be neutral and independent of both Parties and all of their respective
Affiliates, shall have significant experience and expertise in licensing and
partnering agreements in the pharmaceutical and biotechnology industries, and
shall have some experience in mediating or arbitrating issues relating to such
agreements. If the Parties cannot agree on a single arbitrator within fifteen
(15) days of request by a Party for arbitration, then each Party shall select an
arbitrator meeting the foregoing criteria and the two (2) arbitrators so
selected shall select within ten (10) days of their appointment a third
arbitrator meeting the foregoing criteria. Within fifteen (15) days after an
arbitrator(s) is selected (in the case of the three-person panel, when the third
arbitrator is selected), each Party will deliver to both the arbitrator(s) and
the other Party a detailed written proposal setting forth its proposed terms for
the resolution for the matter at issue (the “Proposed Terms” of the Party) and a
memorandum (the “Support Memorandum”) in support thereof. The Parties will also
provide the arbitrator(s) a copy of this Agreement, as it may be amended at such
time. Within fifteen (15) days after receipt of the other Party’s Proposed Terms
and Support Memorandum, each Party may submit to the arbitrator(s) (with a copy
to the other Party) a response to the other Party’s Support Memorandum. Neither
Party may have any other communications (either written or oral) with the
arbitrator(s) other than for the sole purpose of engaging the arbitrator or as
expressly permitted in this Section 11.2; provided that, the arbitrator(s) may
convene a hearing if the arbitrator(s) so chooses to ask questions of the
Parties and hear oral argument and discussion regarding each Party’s Proposed
Terms. Within sixty (60) days after the arbitrator’s appointment, the
arbitrator(s) will select one of the two Proposed Terms (without modification)
provided by the Parties that he or she believes is most consistent with the
intention underlying and agreed principles set forth in this Agreement. The
decision of the arbitrator(s) shall be final, binding, and unappealable. For
clarity, the arbitrator(s) must select as the only method to resolve the matter
at issue one of the two sets of Proposed Terms, and may not combine elements of
both Proposed Terms or award any other relief or take any other action.

 

42



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

11.3 Governing Law. This Agreement shall be governed by and construed under the
substantive laws of the State of New York, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.

11.4 Award. Any award to be paid by one Party to the other Party as determined
by the arbitrator(s) as set forth above under Section 11.2 shall be promptly
paid in United States dollars free of any tax, deduction or offset; and any
costs, fees or taxes incident to enforcing the award shall, to the maximum
extent permitted by law, be charged against the losing Party. Each Party agrees
to abide by the award rendered in any arbitration conducted pursuant to this
Article 11, and agrees that, subject to the United States Federal Arbitration
Act, 9 U.S.C. §§ 1-16, judgment may be entered upon the final award in any
United States District Court located in New York and that other courts may award
full faith and credit to such judgment in order to enforce such award. The award
shall include interest from the date of any damages incurred for breach of the
Agreement, and from the date of the award until paid in full, at a rate fixed by
the arbitrator(s). With respect to money damages, nothing contained herein shall
be construed to permit the arbitrator(s) or any court or any other forum to
award consequential, incidental, special, punitive or exemplary damages. By
entering into this agreement to arbitrate, the Parties expressly waive any claim
for consequential, incidental, special, punitive or exemplary damages. The only
damages recoverable under this Agreement are direct compensatory damages.

11.5 Costs. Each Party shall bear its own legal fees. The arbitrator(s) shall
assess his or her costs, fees and expenses against the Party losing the
arbitration.

 

43



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

11.6 Injunctive Relief. Nothing in this Article 11 will preclude either Party
from seeking equitable relief or interim or provisional relief from a court of
competent jurisdiction, including a temporary restraining order, preliminary
injunction or other interim equitable relief, concerning a dispute either prior
to or during any arbitration if necessary to protect the interests of such Party
or to preserve the status quo pending the arbitration proceeding. Specifically,
the Parties agree that a material breach by either Party of its obligations in
Section 3.5 or Article 7 of this Agreement may cause irreparable harm to the
other Party, for which damages may not be an adequate remedy. Therefore, in
addition to its rights and remedies otherwise available at law, including,
without limitation, the recovery of damages for breach of this Agreement, upon
an adequate showing of material breach of such Section 3.5 or Article 7, and
without further proof of irreparable harm other than this acknowledgement, such
non-breaching Party shall be entitled to seek (a) immediate equitable relief,
specifically including, but not limited to, both interim and permanent
restraining orders and injunctions, without bond, and (b) such other and further
equitable relief as the court may deem proper under the circumstances. For the
avoidance of doubt, nothing in this Section 11.6 shall otherwise limit a
breaching Party’s opportunity to cure a material breach as permitted in
accordance with Section 10.2.

11.7 Confidentiality. The arbitration proceeding shall be confidential and the
arbitrator(s) shall issue appropriate protective orders to safeguard each
Party’s Confidential Information. Except as required by law, no Party shall make
(or instruct the arbitrator(s) to make) any public announcement with respect to
the proceedings or decision of the arbitrator(s) without prior written consent
of the other Party. The existence of any dispute submitted to arbitration, and
the award, shall be kept in confidence by the Parties and the arbitrator(s),
except as required in connection with the enforcement of such award or as
otherwise required by applicable law.

11.8 Survivability. Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.

11.9 Jurisdiction. For the purposes of this Article 11, the Parties acknowledge
their diversity and agree to accept the jurisdiction of any United States
District Court located in New York for the purposes of enforcing or appealing
any awards entered pursuant to this Article 11 and for enforcing the agreements
reflected in this Article 11 and agree not to commence any action, suit or
proceeding related thereto except in such courts.

11.10 Patent Disputes. Notwithstanding any other provisions of this Article 11,
and subject to the provisions of Section 6.2, any dispute, controversy or claim
relating to the scope, validity, enforceability or infringement of any Intrexon
Patents shall be submitted to a court of competent jurisdiction in the country
in which such Patent was filed or granted.

 

44



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

ARTICLE 12

GENERAL PROVISIONS

12.1 Use of Name. No right, express or implied, is granted by this Agreement to
either Party to use in any manner the name of the other or any other trade name
or trademark of the other in connection with the performance of this Agreement,
except that (a) either Party may use the name of the other Party as required by
regulations and in press releases accompanying quarterly and annual earnings
reports approved by the issuer’s Board of Directors, and (b) Fibrocell may use
the Intrexon Trademarks in accord with licenses and restrictions set forth
herein.

12.2 LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
PARAGRAPH IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER ARTICLE 9, OR DAMAGES AVAILABLE FOR BREACHES OF
THE OBLIGATIONS SET FORTH IN ARTICLE 7.

12.3 Independent Parties. The Parties are not employees or legal representatives
of the other Party for any purpose. Neither Party shall have the authority to
enter into any contracts in the name of or on behalf of the other Party. This
Agreement shall not constitute, create, or in any way be interpreted as a joint
venture, partnership, or business organization of any kind.

 

45



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

12.4 Notice. All notices, including notices of address change, required or
permitted to be given under this Agreement shall be in writing and deemed to
have been given when delivered if personally delivered or sent by facsimile
(provided that the party providing such notice promptly confirms receipt of such
transmission with the other party by telephone), on the business day after
dispatch if sent by a nationally-recognized overnight courier and on the third
business day following the date of mailing if sent by certified mail, postage
prepaid, return receipt requested. All such communications shall be sent to the
address or facsimile number set forth below (or any updated addresses or
facsimile number communicated to the other Party in writing):

 

If to Intrexon:

   Intrexon Corporation    20358 Seneca Meadows Parkway    Germantown, MD 20876
   Attention: President, Human Therapeutics Division    Fax: (301) 556-9901

with a copy to:

   Intrexon Corporation    20358 Seneca Meadows Parkway    Germantown, MD 20876
   Attention: Legal Department    Fax: (301) 556-9902

If to Fibrocell:

   Fibrocell Science, Inc.    405 Eagleview Boulevard    Exton, PA 19341   
Attention: Chief Executive Officer    Fax: (484) 713-6001

12.5 Severability. In the event any provision of this Agreement is held to be
invalid or unenforceable, the valid or enforceable portion thereof and the
remaining provisions of this Agreement will remain in full force and effect.

12.6 Waiver. Any waiver (express or implied) by either Party of any breach of
this Agreement shall not constitute a waiver of any other or subsequent breach.

12.7 Entire Agreement; Amendment. This Agreement, including any exhibits
attached hereto, constitute the entire, final, complete and exclusive agreement
between the Parties and supersede all previous agreements or representations,
written or oral, with respect to the subject matter of this Agreement (including
any prior confidentiality agreement between the Parties). All information of
Intrexon or Fibrocell to be kept confidential by the other Party under any prior
confidentiality agreement, as of the Effective Date, shall be maintained as
Confidential Information by such other Party under the obligations set forth in
Article 7 of this Agreement. This Agreement may not be modified or amended
except in a writing signed by a duly authorized representative of each Party.

12.8 Non-assignability; Binding on Successors. Any attempted assignment of the
rights or delegation of the obligations under this Agreement shall be void
without the prior written consent of the non-assigning or non-delegating Party;
provided, however, that either Party may assign its rights or delegate its
obligations under this Agreement without such consent (a) to an Affiliate of
such Party or (b) to its successor in interest in connection with any merger,
acquisition, consolidation, corporate reorganization, or similar transaction, or
sale of all or substantially all of its assets, provided that such assignee
agrees in writing to assume and be bound by the assignor’s obligations under
this Agreement. This Agreement shall be binding upon, and inure to the benefit
of, the successors, executors, heirs, representatives, administrators and
permitted assigns of the Parties. Notwithstanding the foregoing, in the event
that either Party assigns this Agreement to its successor in interest by way of
merger, acquisition, consolidation, corporate reorganization, or similar
transaction, or sale of all or substantially all of its assets (whether this
Agreement is actually assigned or is assumed by such successor in interest or
its affiliate by operation of law (e.g., in the context of a reverse triangular
merger)), the intellectual property rights of such successor in interest or any
of its Affiliates other than those licensed in this Agreement shall be
automatically excluded from the rights licensed to the other Party under this
Agreement.

 

46



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

12.9 Force Majeure. Neither Party shall be liable to the other for its failure
to perform any of its obligations under this Agreement, except for payment
obligations, during any period in which such performance is delayed because
rendered impracticable or impossible due to circumstances beyond its reasonable
control, including without limitation earthquakes, governmental regulation,
fire, flood, labor difficulties, civil disorder, acts of terrorism and acts of
God, provided that the Party experiencing the delay promptly notifies the other
Party of the delay.

12.10 No Other Licenses. Neither Party grants to the other Party any rights or
licenses in or to any intellectual property, whether by implication, estoppel,
or otherwise, except to the extent expressly provided for under this Agreement.

12.11 Non-Solicitation. During the Term and for a period of one (1) year
following the end of the Term, neither Fibrocell nor Intrexon may directly or
indirectly solicit in order to offer to employ, engage in any discussion
regarding employment with, or hire any employee of the other Party or an
individual who was employed by the other party with one (1) year prior to such
solicitation, discussion, or hire, without the prior approval of such other
Party. General employment solicitations or advertisements shall not be
considered direct or indirect solicitations, and are not prohibited under this
Agreement.

12.12 Legal Compliance. The Parties shall review in good faith and cooperate in
taking such actions to ensure compliance of this Agreement with all applicable
laws.

12.13 Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile, PDF, or other means of electronic communication), each
of which taken together will constitute one and the same instrument, and any of
the Parties hereto may execute this Agreement by signing any such counterpart.

[Remainder of page intentionally left blank.]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Exclusive Channel
Collaboration Agreement.

 

INTREXON CORPORATION     FIBROCELL SCIENCE, INC. By:   /s/ Jayson M. Rieger    
By:   /s/ David Pernock Name:   Jayson M. Rieger     Name:   David Pernock
Title:   President of Human Therapeutics     Title:   Chairman and Chief
Executive Officer   Division, and Senior Vice President      

SIGNATURE PAGE FOR EXCLUSIVE CHANNEL COLLABORATION AGREEMENT

 

48